     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 1 of 91   1


 1                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2

 3     United States of America,       ) Criminal Action
                                       ) No. 17-CR-201
 4                        Plaintiff,   )
                                       ) SENTENCING
 5     vs.                             )
                                       ) Washington, DC
 6     Paul Manafort, Jr.,             ) Date: March 13, 2019
                                       ) Time: 9:30 a.m.
 7                        Defendant.   )
                                       )
 8     ___________________________________________________________

 9                       TRANSCRIPT OF SENTENCING
                                HELD BEFORE
10                THE HONORABLE JUDGE AMY BERMAN JACKSON
                       UNITED STATES DISTRICT JUDGE
11     ____________________________________________________________

12                            A P P E A R A N C E S

13     For Plaintiff:         ANDREW WEISSMANN
                              GREG D. ANDRES
14                            JEANNIE SCLAFANI RHEE
                              U.S. Department of Justice
15                            Special Counsel's office
                              950 Pennsylvania Avenue NW
16                            Washington, D.C. 20530
                              202-514-1746
17                            Email: Aaw@usdoj.gov
                              Email: Gda@usdoj.gov
18                            Email: Jsr@usdoj.gov

19     For Defendant:         KEVIN M. DOWNING
                              815 Connecticut Avenue, N.W.
20                            Suite 730
                              Washington, D.C. 20006
21                            (202) 754-1992
                              Email: Kevindowning@kdowninglaw.com
22
                              THOMAS EDWARD ZEHNLE
23                            Law Office of Thomas E. Zehnle
                              601 New Jersey Avenue, NW
24                            Suite 620
                              Washington, DC 20001
25                            (202) 368-4668
                              Email: Tzehnle@milchev.com
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 2 of 91   2


 1                            RICHARD WILLIAM WESTLING
                              Epstein Becker & Green, P.C.
 2                            1227 25th Street, NW
                              Suite 700
 3                            Washington, DC 20037
                              (202) 861-1868
 4                            Email: Rwestling@ebglaw.com

 5
       Also Present:          Michael Ficht
 6                            Renee Michael

 7
       Court Reporter:        Janice E. Dickman, RMR, CRR
 8                            Official Court Reporter
                              United States Courthouse, Room 6523
 9                            333 Constitution Avenue, NW
                              Washington, DC 20001
10                            202-354-3267

11                                    *   *   *

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 3 of 91            3


 1                 THE COURTROOM DEPUTY:      Your Honor, good morning.

 2                 This morning we have case No. 17-201-1, the United

 3     States of America v. Paul J. Manafort, Jr.           Mr. Manafort is

 4     present in the courtroom, Your Honor.         Probation officers

 5     present for these proceedings are Miss Kramer-Soares and Miss

 6     Moses-Gregory.

 7                 Will counsel for the parties please approach the

 8     lectern, identify yourself for the record.

 9                 MR. WEISSMANN:     Good morning, Your Honor.        Andrew

10     Weissmann for the government.       And at the government's table

11     is, for the government, Counsel Jeannie Rhee and Greg Andres.

12     And in addition, Evan Binder, a paralegal with our office.               And

13     with the FBI, Renee Michael and Mike Ficht.

14                 THE COURT:    All right.    Good morning.

15                 MR. DOWNING:    Good morning, Your Honor.       Kevin

16     Downing, Richard Westling, Thomas Zehnle, the defendant, Paul

17     Manafort.    And with us is our paralegal Tim Wang.

18                 THE COURT:    All right.    Good morning.

19                 I have a question or two for you, Mr. Downing.          We're

20     here this morning, obviously, for Mr. Manafort's sentencing.

21     The final presentence report in this case was filed on March

22     6th.   Have both you and your client had an opportunity to read

23     it?

24                 MR. DOWNING:    We have, Your Honor.

25                 THE COURT:    And I think I understand, from reading
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 4 of 91         4


 1     the objections and all the back-and-forth, that there aren't

 2     any factual disputes that I need to resolve right now, is that

 3     correct?

 4                 MR. DOWNING:    That's correct, Your Honor.

 5                 THE COURT:    And with respect to the legal issues, we

 6     have to determine whether I'm going to apply the adjustment for

 7     acceptance of responsibility and the enhancement for a

 8     leadership role in the offense.        But other than that, there

 9     aren't any other legal issues to be resolved, is that correct?

10                 MR. DOWNING:    I believe that's correct.       And, Your

11     Honor, with the respect to the defense, we rest on our papers

12     that we filed with respect to the guideline determinations.

13                 THE COURT:    Okay.     All right.   So I won't ask for

14     argument on that then.      Okay.    You can be seated.     Thank you.

15                 I've received additional materials, in addition to

16     the presentence report, concerning the defendant, including the

17     government's memorandum in aid of sentencing and its exhibits;

18     also, the defendant's memorandum in aid of sentencing and a

19     number of letters.      I received a letter from his wife; one of

20     his two daughters; Mr. Bennett, a friend for more than 30

21     years; Lieutenant Colonel Holland, a friend for over 30 years;

22     other lifelong friends, Mr. Cimadon and Mr. Mazzarella; the

23     first cousin of his wife; the defendant's brother and

24     brother-in-law; his brother-in-law's wife; one of his wife's

25     friends; a niece; a Mr. Panuzio, who was a friend and a
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 5 of 91          5


 1     colleague in the Ford administration; and a Mr. Davenport,

 2     another colleague and friend.

 3                 I want you to know that I appreciate all the letters

 4     and I've read them all.

 5                 In a criminal case there's a statute that tells me

 6     how I'm supposed to go about sentencing someone and it's 18

 7     U.S. Code §3553.     It lists a number of important factors the

 8     Court's supposed to consider, and the advisory sentencing

 9     guidelines are one of the factors I must consider in

10     determining the appropriate sentence.

11                 Congress has created a commission that assigned

12     recommended sentencing ranges to each offense and they can go

13     up or down based on various factors set out in the guidelines.

14     The guidelines are advisory, but the Court is required to

15     calculate what they would recommend in every case.              So, that's

16     where I'm going to start.       And it may take some time, but I

17     want to emphasize that that's only a very small part of the

18     analysis.

19                 Before I get to what the guidelines would recommend,

20     I think it's important to make clear at the outset that there

21     are boundaries to what sentence can be imposed that are

22     established by laws and cannot be changed.          And there are laws

23     that are before me and there are laws that aren't.

24                 Defendant's conviction for the crime of filing false

25     tax returns was not in this court.        His conviction for failure
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 6 of 91        6


 1     to file a foreign bank account report in 2012 was also not in

 2     this court.    The bank fraud charges were not brought or tried

 3     in this court and he wasn't convicted of those here.            He's been

 4     sentenced for each of the individual offenses for which he was

 5     convicted in the Eastern District of Virginia and the Court

 6     decided there that all of those sentences would be served

 7     concurrently to one another.       What's happening today is not and

 8     cannot be a review or a revision of a sentence that was imposed

 9     by another court.

10                 Here, the defendant pled guilty to two counts of

11     violating 18 U.S. Code §371.       That section prohibits

12     conspiracy, either to commit any offense against the United

13     States or to defraud the United States.         Conspiracy carries a

14     maximum penalty of 60 months, or five years, imprisonment.           No

15     charge here carries the sort of potential maximum sentence that

16     the defendant was facing for bank fraud in the other case.

17                 In Count 1 he pled guilty to conspiracy with multiple

18     objects; to commit the offenses of money laundering, tax fraud,

19     failure to file foreign bank account reports, violating the

20     Foreign Agent Registration Act and making false statements;

21     that is, lying to the United States Department of Justice.

22     This list of the objects of the conspiracy -- and by that I

23     mean the crimes the coconspirators agreed to commit -- include

24     some of the same violations of tax laws and the laws regarding

25     foreign bank accounts reports for which he was convicted in the
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 7 of 91         7


 1     Virginia case, as well as crimes that were not part of the

 2     Virginia case.

 3                 In Count 2 he pled guilty to conspiracy in 2018 to

 4     obstruct justice and tamper with witnesses in this case while

 5     the charges were pending in this court.         The maximum sentence,

 6     again, for Count 2 is 60 months, or five years.           Thus, even if

 7     he was sentenced to serve the maximum sentence on the two

 8     counts consecutively, the maximum sentence that may be imposed

 9     by this Court is ten years.

10                 There's no provision that permits exceeding the

11     statutory maximum due to violations of the plea agreement.            The

12     sentencing guidelines, as you'll learn, would recommend more

13     than ten years because there's so much money involved.          But

14     there is no provision that permits sentencing in accordance

15     with the guidelines if the applicable guideline is greater than

16     statutory maximum.

17                 No charge here carries the sort of potential sentence

18     the defendant was facing for bank fraud in the other case.            And

19     there is one more restriction on this court, §5G1.3(b) of the

20     guidelines says:     If a term of imprisonment resulted from

21     another offense that is relevant conduct to the instant offense

22     of conviction -- which means the offense before the Court at

23     this instant -- the sentence for the instant offense shall be

24     concurrent.

25                 What does that mean?      That means that while the bank
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 8 of 91         8


 1     fraud counts in the Eastern District of Virginia were not based

 2     on conduct relevant to Count 1 in this court, the counts for

 3     filing false tax returns and failure to file a foreign bank

 4     account report were.      And, therefore, the guidelines require

 5     overlapping sentences for overlapping counts.

 6                 What do the guidelines provide in this case?        The

 7     offense level is complicated by the fact that there are two

 8     charges and by the fact that the first conspiracy charge is a

 9     conspiracy to commit a number of other charges, which have

10     different individual guideline calculations.          And the short

11     answer is, the highest applicable guideline controls.

12                 So, Mr. Downing, I guess I have a question for you.

13     Are you handling the sentencing portion here?

14                 MR. DOWNING:    I think we're going to break it up a

15     little bit, depending upon the subject matter, Your Honor.

16                 THE COURT:    Okay.   Well, I just want to ask about the

17     general guideline calculation.        Is that you?

18                 MR. DOWNING:    That would be Mr. Westling.

19                 THE COURT:    All right.    Mr. Westling.

20                 At the time of the plea, the anticipated guideline

21     calculation was different than what's in the presentence

22     report, which rolled the two counts together.          I take it,

23     though, that your only objection to the calculation in the

24     presentence report now is the application of the enhancement

25     for leadership role under §3B1.1 and acceptance of
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 9 of 91    9


 1     responsibility?

 2                 MR. WESTLING:    That's correct, Your Honor.

 3                 THE COURT:    I know you have a policy disagreement,

 4     but you don't challenge the technical application of the 22-

 5     level increase for the amount of the fraud?

 6                 MR. WESTLING:    That's correct.

 7                 THE COURT:    Okay.   And that is what leads us to

 8     starting at a base offense level of 30 for the money laundering

 9     and foreign bank account object of the conspiracy.

10                 MR. WESTLING:    Correct.

11                 THE COURT:    And you're also not objecting to the

12     enhancements under the money laundering guideline, the two

13     two-level enhancements --

14                 MR. WESTLING:    That's also correct, Your Honor.

15                 THE COURT:    -- under section 2S1.1(b)(2)(B) and

16     (b)(3).    And you're also not objecting to the two-level

17     enhancement for the obstruction of justice regarding the false

18     statements to the Department of Justice.

19                 MR. WESTLING:    Correct.

20                 THE COURT:    So I will address the two objections, but

21     we agree that the Court can otherwise follow the calculations

22     set out in the presentence report on pages 30 to 33 and I don't

23     have to go through it all in great detail?

24                 MR. WESTLING:    That's correct, Your Honor.

25                 THE COURT:    Okay.   According to the presentence
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 10 of 91         10


 1      report, the base offense level for the money laundering object,

 2      which is what drove the sentence for the conspiracy as a whole,

 3      was 30.    If you add the enhancements to which you don't object,

 4      and the four-level enhancement to which you do object, you get

 5      to Level 40.    The presentence report writer did not subtract

 6      two levels for acceptance of responsibility.         And that's how

 7      they reached 38.

 8                  Your position is that it should have been Level 36 to

 9      start with, minus the four-level enhancement, and then a

10      reduction of two levels that would take it to Level 34, is that

11      correct?

12                  MR. WESTLING:    That's correct, Your Honor.

13                  THE COURT:   But also at the time of the plea you did

14      agree that a sentence at Level 37 would be a reasonable

15      sentence, is that right?

16                  MR. WESTLING:    That's correct.

17                  THE COURT:   Okay.    You can be seated.     Thank you.

18                  MR. WESTLING:    Thank you, Your Honor.

19                  THE COURT:   So I think I need to address the disputed

20      enhancements.    And all of this, when you talk about the

21      guidelines, is when the people who didn't realize math was

22      going to be involved need to understand that there's a

23      considerable amount of algebra that goes into the application

24      of the sentencing guidelines.

25                  §3B1.1 of the guidelines talks about the defendant's
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 11 of 91    11


 1      role in the offense.     If he was an organizer or leader of a

 2      criminal activity that involved five or more participants or

 3      was otherwise extensive, you can increase the offense level by

 4      four levels.    It can be increased by three levels if he was a

 5      manager or supervisor but not an organizer or leader of the

 6      criminal activity, or two levels if he was a leader, manager or

 7      supervisor in any criminal activity that isn't described in the

 8      first two paragraphs.

 9                 The presentence report writer recommended a

10      four-level increase because he was an organizer or leader of a

11      criminal activity that involved five or more participants.

12                 The defense has argued in its sentencing memo that an

13      aggravating role enhancement is appropriate only in the context

14      of a criminal organization or enterprise; that is, according to

15      the defendant, an organization with a primary objective of

16      engaging in crime.     Both sides have briefed this issue

17      thoroughly and the defense is resting on its papers.

18                 I take it the government is happy to rest on its

19      papers as well?

20                 MR. WEISMANN:     Yes, Your Honor.

21                 THE COURT:    Basically nothing in the plain text of

22      the guidelines or the application notes or any case law

23      suggests that there is such a limitation on this enhancement.

24      §3B1.1 talks about organizers and leaders of, quote, criminal

25      activity, close quote.      There's no requirement that the group
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 12 of 91        12


 1      of individuals that the defendant led, managed or supervised be

 2      involved in what is solely or primarily a criminal enterprise.

 3                 The second application note to the guideline defines

 4      an activity in terms of the number of people involved only.           It

 5      says to qualify for an adjustment under this section, the

 6      defendant must have been the organizer, leader, manager or

 7      supervisor of one or more other participants.          It's silent

 8      about the objective or any primary objective.

 9                 Note three says in assessing whether an organization

10      is otherwise extensive, all persons involved are to be

11      considered.    Doesn't mention what they were doing.

12                 Application note number four, in distinguishing a

13      leadership and organizational role from one of mere management

14      or supervision, titles such as "kingpin" or "boss" are not

15      controlling, which is sort of inconsistent with the defense

16      theory.   It also says the factors the Court should consider

17      include the exercise of decision-making authority, the nature

18      of participation in the commission of the offense, the

19      recruitment of accomplices, the claimed right to a larger share

20      of the fruits of the crime, the degree of planning --

21      participation in the planning or organizing the offense, the

22      nature and scope of the illegal activity and the degree of

23      control exercised over others.       There can, of course, be more

24      than one person who qualifies as a leader of a criminal

25      association or conspiracy.
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 13 of 91          13


 1                 So the nature and scope of the illegal activity is

 2      only one factor, and this section isn't limited by the need to

 3      show a primary purpose either.

 4                 The defense says, look at the section called

 5      background.    It talks about the size of a criminal

 6      organization.    But the defendant admits the fact that

 7      immediately after the term "organization," the background

 8      section says, in a parenthetical, i.e., that is, the number of

 9      participants in the offense.

10                 So this enhancement is all about an activity

11      committed by a group and who was in charge of the group, and no

12      other element is stated or implied.        Every case that is cited

13      in the defendant's memorandum simply uses the word

14      "organization" or "enterprise."       He hasn't pointed to any

15      authority that adopts the gloss that he has added and holds

16      that those words necessarily mean an enterprise with a primary

17      criminal purpose.     Meanwhile, on pages 8 to 9 of its

18      memorandum, the government cites many cases that specifically

19      reject this argument.

20                 So, I believe it's not a valid argument.             Here, the

21      number of people involved far exceeds five.         We have Mr. Gates

22      and Mr. Kilimnik, the people at each of the media lobbying

23      outfits; Companies A and B and Law Firm A.         They're listed in

24      the presentence report on pages -- paragraph 61 and 88 to 91,

25      and in the superseding indictment.        And, therefore, I find that
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 14 of 91    14


 1      the enhancement applies and we start at a Level 40 for

 2      calculating the guideline that goes with this offense.

 3                 The other dispute concerns Mr. Manafort's acceptance

 4      of responsibility.     §3E1.1(a) says it applies if the defendant

 5      clearly demonstrates acceptance of responsibility for his

 6      offense, he gets a two-level reduction.         So there's an

 7      additional one-level reduction upon motion of the government.

 8      The government has not filed such a motion; it's been freed

 9      from its promise to do so by my findings concerning the

10      potential breach of the plea agreement and by defendant's

11      concession that the government's argument that he breached the

12      plea agreement was in good faith.

13                 And, so, all that is at issue right now is the

14      two-level reduction.     The application note to this guideline

15      lists appropriate considerations, and they include, but they

16      are not limited to, whether he truthfully admitted the conduct

17      comprising the offense, and admitted or didn't falsely deny

18      relevant conduct, his voluntary termination or withdrawal from

19      the criminal conduct or association, his voluntary assistance

20      to authorities to the recovery of the fruits of the offense,

21      and the timeliness of the defendant's conduct in manifesting

22      his acceptance of responsibility.        Some of these are stronger

23      and some of these are weaker, but many of these apply.

24                 Note three says entry of a guilty plea prior to the

25      commencement of trial, combined with truthfully admitting the
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 15 of 91   15


 1      conduct comprising the offense of conviction, and truthfully

 2      admitting or not falsely denying any relevant conduct for which

 3      he's accountable will constitute significant evidence of

 4      acceptance of responsibility for the purposes of subsection

 5      (a).   However, this evidence may be outweighed by the conduct

 6      of the defendant that's inconsistent with such acceptance of

 7      responsibility.

 8                 In connection with that, my ruling on whether he lied

 9      during his cooperation sessions and breached the plea agreement

10      has some relevance and, therefore, I think it's important to

11      take a little detour for a moment and rule on docket 540, which

12      is the defendant's motion for reconsideration of my finding

13      that he breached the plea agreement in certain respects.

14                 One issue that I was asked to discuss at that time

15      was information where the testimony regarding -- testimony of

16      Richard Gates regarding what transpired at a meeting on August

17      2nd varied from the defendant's description of that meeting.         I

18      agree with the defense that the exhibit that I found at the

19      time to be corroborative of Gates's testimony, but not

20      dispositive, was actually irrelevant to that subject matter

21      and, therefore, it was necessary to look back at my conclusion

22      that he lied about that particular matter without reliance on

23      that exhibit.

24                 And so I have reviewed the transcript of the hearing,

25      the supporting exhibits, and the new information provided by
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 16 of 91     16


 1      the government, and I still find that the Office of Special

 2      Counsel proved by a preponderance of the evidence that Manafort

 3      intentionally gave false testimony with respect to that matter,

 4      which was just one of several matters that fell within the

 5      category of false statements regarding his interactions with

 6      Mr. Kilimnik.

 7                 I note that the fact that the witness, Mr. Gates,

 8      corrected the record and the inaccurate impression left by the

 9      exhibit, lends credence to his testimony.         And, therefore, the

10      motion to reconsider my finding that the defendant gave false

11      statements regarding his interactions with Mr. Kilimnik is

12      denied.

13                 With respect to whether I should give him credit for

14      acceptance of responsibility now, does either side want to

15      argue that point?

16                 MR. ZEHNLE:     Yes, Your Honor.

17                 THE COURT:    All right.     Mr. Zehnle.

18                 MR. ZEHNLE:     Your Honor summarized essentially what

19      3E1.1 says in her lead-up to this argument.         The defense

20      position is that 3E1.1(a) -- and we're only dealing with (a)

21      because we do understand that (b) is made only upon motion by

22      the government.     We're only dealing with 3E1.1(a) here.

23                 The commentary talks about whether the defendant

24      truthfully admitted the conduct comprising the offense of

25      conviction, as the Court pointed out, and truthfully admitted,
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 17 of 91        17


 1      or not falsely denied, any relevant conduct for which he is

 2      accountable under 1B1.3, which is the relevant conduct

 3      provisions that the Court spoke of earlier today, or at least

 4      in terms of addressing the EDVA charges.

 5                  Your Honor, our position is that Mr. Manafort did

 6      accept responsibility under 3E1.1(a).        The misrepresentations

 7      that the Court just referenced -- and there were five, five

 8      areas, five topic areas, as the Court recalls.          The three where

 9      the Court found that the government had met its burden of

10      establishing an intentional misrepresentation were related to

11      other areas of the government's broad investigation.            The one

12      area that actually touched upon the offense conduct in this

13      case was the one dealing with Mr. Manafort and Mr. Kilimnik and

14      the issue dealing with the witness tampering.          In that specific

15      instance the Court found that the government had not met its

16      burden of establishing that, even under the preponderance

17      standard.

18                  So, Your Honor, our position is that when you look at

19      3E1.1, the words of it, it basically says did he truthfully

20      admit the conduct comprising the offense of conviction?           Yes,

21      he did.   In the February 4th meeting, which -- and I'll only

22      discuss the part that's been properly redacted.          The Court

23      might recall that I actually stood up and talked about that

24      particular issue.

25                  THE COURT:   I do.
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 18 of 91    18


 1                 MR. ZEHNLE:     And so, our view is that he did not back

 2      away.   And I remember the Court saying that's not the issue,

 3      they're not arguing about whether or not he's trying to

 4      sugarcoat his own acceptance of responsibility for that

 5      conduct.   The Court pointed out, the government's issue was,

 6      was he trying to essentially diminish Mr. Kilimnik's conduct

 7      with respect to that conspiracy.       And the Court has now since

 8      found that the government did not meet its burden in that

 9      particular respect.

10                 So my point is that Mr. Manafort has come forward,

11      he's accepted responsibility by pleading guilty to both the

12      multi-object conspiracy in Count 1 and, in Count 2, the

13      conspiracy for witness tampering through the sending of the

14      text directly and indirectly to the people over there.

15                 THE COURT:    Yes.    I don't want to cut you off.

16                 MR. ZEHNLE:     No, that's okay.

17                 THE COURT:    Okay.    Thank you.

18                 Does the government want to address this issue?

19                 MR. WEISSMANN:     Briefly.

20                 THE COURT:    Okay.

21                 MR. WEISSMANN:     Your Honor, we have a couple law

22      points and a couple factual points.

23                 THE COURT:    All right.

24                 MR. WEISSMANN:     First, with respect to the law

25      points, we understand this is a matter that is very much within
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 19 of 91             19


 1      the discretion of the Court in deciding what to do.             I would

 2      call Your Honor's attention to a recent case in the D.C.

 3      Circuit, United States versus Leyva, which was decided on

 4      February 26.    In that case the Court repeated that it is the

 5      defendant's burden to show that he is entitled to the

 6      acceptance of responsibility.

 7                 Further, that case was interesting because there the

 8      Court was dealing with a defendant who had challenged his

 9      leadership role enhancement under the guidelines.          And the

10      Court noted that Leyva would confess and avoid on the ground

11      that he merely sought to require the government to justify

12      enhancements through reliable information.         But the Court

13      rejected that and said he cannot accept responsibility for his

14      conduct and simultaneously contest the sufficiency of the

15      evidence that he engaged in that conduct.         And the Court --

16                 THE COURT:    I don't think in challenging the

17      leadership role here they were challenging the underlying

18      evidence, they were challenging the applicability.

19                 MR. WEISSMANN:     I wanted to address that.          So there

20      were two factual issues.      I would completely agree with what

21      the Court said with respect to the legal argument.              I think

22      there's absolutely no basis, and the government is not saying

23      that because the defense is raising a legal argument that that

24      in any way relates to acceptance of responsibility.             That's

25      something that lawyers are entitled to do, and if the law
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 20 of 91         20


 1      supported their position, that would be fine.

 2                 My point goes to not the legal challenge, but there

 3      is a factual challenge that the defendant did make.             So I think

 4      there are two bases here factually with respect to acceptance

 5      of responsibility.     One is the defendant said, on page 35 of

 6      the defense sentencing submission, that he in fact was not a

 7      leader.   He cited to the testimony of Richard Gates, saying

 8      that the only two people involved in the conspiracy were

 9      Richard Gates and he.      And he cites a page of a trial

10      transcript that in fact does not support that.          That is not

11      what Mr. Gates said.     And, of course, Mr. Manafort, being the

12      leader of this organization, knowing that it was more than he

13      and Mr. Gates, should not have been putting forth that factual

14      contention.

15                 Again, I'm bringing that to the Court's attention.

16      I'm not saying it's dispositive or not well within the

17      discretion of the Court, but there is a factual representation

18      that was made in the defense brief.

19                 More to the point is the issue of the defendant's

20      conduct after he entered the plea agreement in this case where

21      the Court has found by a preponderance of the evidence that the

22      defendant made false statements to the FBI and made false

23      statements under oath to the grand jury.         Repeatedly.     And the

24      acceptance of responsibility guideline is not one that is

25      trying to just encourage pleas.       If it were just about taking a
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 21 of 91      21


 1      plea, the guideline would read very differently; it would be if

 2      you plead, you get acceptance, if you don't plead, you don't.

 3      And in fact, it works quite the opposite way.          In fact, you can

 4      plead and not get acceptance, and you can not plead and get

 5      acceptance.

 6                 THE COURT:    That's rare.

 7                 MR. WEISSMANN:     It is rare, but the guidelines

 8      actually note that if, for instance, you're preserving a legal

 9      issue, you could be in that position where you're factually

10      accepting, and it's like the issue we just talked about in

11      terms of preserving a legal challenge.

12                 Here, although we haven't found a D.C. Circuit case

13      that says you can consider conduct that is outside of the crime

14      of conviction or relevant conduct, we have cited a series of

15      circuit cases outside of the D.C. Circuit that say that the

16      Court can consider that.      And we think that is the correct

17      reading because the acceptance of responsibility is -- again,

18      it's not about accepting pleas, it's a proxy for what the Court

19      is thinking about this defendant in terms of recidivism.         It's

20      a way of saying the defendant, who truly has accepted

21      responsibility, poses a lesser risk and is deserving of a

22      lesser sentence.

23                 So, here, I think that the -- what we would ask the

24      Court to consider is whether that really is true for somebody

25      who, in this circumstance, has repeatedly, as the Court found,
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 22 of 91   22


 1      engaged in deceitful conduct, both with the FBI and under oath.

 2      Thank you.

 3                   THE COURT:   Okay.   Thank you.

 4                   I agree that I can consider conduct related to issues

 5      other than the conduct involved in the offense, but I think if

 6      you read the guideline itself and you read the application

 7      notes, that the offense conduct is really the driving factor

 8      with respect to the application of this particular enhancement.

 9      And, therefore, given his plea and given his sworn admissions

10      in court, that he committed the offense for which he was

11      charged, I believe the defendant has met his burden and I will

12      give him credit for the two-level reduction, which means that

13      the total offense level for guideline purposes is Level 38.

14                   I note, given his criminal history category, which is

15      that he has no prior criminal convictions and he's in Category

16      I, that even with that reduction the advisory sentencing

17      guideline range far exceeds the maximum sentence available

18      under the statutes in this case for either count individually,

19      and even for both combined.       At Level 38 the recommended

20      guideline range is 235 to 293 months, which is 19.4 to 24.4

21      years, and Level 40 would have started at 292 months and gone

22      up to 365 months.

23                   I do want to say that acceptance of responsibility

24      for purposes of the guidelines is not the same thing as

25      acceptance of responsibility in a more existential and personal
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 23 of 91      23


 1      sense.   And how that might bear on the consideration of the

 2      statutory factors here, such as the history and characteristics

 3      of the defendant and what is sufficient but not greater than

 4      necessary to fulfill all the goals of a sentence under the

 5      statute, I'm going to address all of that later.

 6                   I do note that in its memorandum, the defense pointed

 7      to guideline §5H1.4, which says that an extraordinary physical

 8      impairment may be a reason to depart downward.          But I just want

 9      to make clear that there's no formal motion for a downward

10      departure under that section.       Am I correct that you're simply

11      asking me to take all those factors into consideration in

12      connection with a possible variance or what to impose under the

13      statute?

14                   MR. WESTLING:   That's correct, Your Honor.

15                   THE COURT:   Okay.   All right.    So I think --

16                   Yes?

17                   MR. DOWNING:    Your Honor, just a matter of

18      administrative convenience, you said earlier when you were

19      talking --

20                   THE COURT:   Can you come to the lectern so we can get

21      you on the record?

22                   MR. DOWNING:    A little bit earlier you were talking

23      about the issue of concurrent sentencing under the guidelines.

24      I just wanted to point out, I believe I heard you say that the

25      loan fraud is not implicated in this case.         In the superseding
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 24 of 91         24


 1      information, in paragraph 58, there is a reference to:

 2      Further, Manafort defrauded the banks that loaned him the money

 3      so that he could withdraw more money at cheaper rates than

 4      otherwise would have been permitted.        We believe that the loan

 5      fraud issue in EDVA is in fact implicated here.

 6                 THE COURT:    I don't think bank fraud is one of the

 7      offenses for which he was convicted and for which he pled.            The

 8      offense was conspiracy to -- the tax counts are the same,

 9      conspiracy to not file the foreign bank account reports.            But

10      he was not charged in this case with conspiring to defraud the

11      banks that made loans to him.

12                 MR. DOWNING:     In the superseding indictment, no.         In

13      the superseding information, paragraph 58 refers to loan fraud,

14      Your Honor.    It's in here.    I'm just letting you know.

15                 THE COURT:    It's not an object of the conspiracy,

16      it's just a fact that's set out in the information.             I do think

17      it's important.

18                 MR. DOWNING:     Okay.   I'm just making the point, the

19      initial indictments that came out in this case referenced --

20                 THE COURT:    I'm not talking about that.       I'm talking

21      about the offense conduct here is what he pled guilty to.            And

22      Count 1 had multiple objects, and one of those objects was not

23      bank fraud; am I correct?

24                 MR. DOWNING:     Well, what I'm saying to you is that in

25      their conspiracy allegation they are spelling out loan fraud.
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 25 of 91     25


 1      It's in the superseding information.        That's the only point I

 2      wanted to make.     I don't think that means it's not related to

 3      what he pled to here because it's directly in that superseding

 4      information.    And I don't think the government put it in there

 5      because they thought it was extraneous.         They're saying this is

 6      sum and substance of the overall conspiracy, and that's how we

 7      read 58.   So I just want to point that out for the Court.

 8                 THE COURT:    All right.     Mr. Weissmann, can you tell

 9      me off the top of your head whether the statement of offense to

10      which he pled guilty -- I know it talks about disguising income

11      as loans as part of the tax fraud object of the conspiracy, but

12      under -- in the statement of offense does he admit to

13      defrauding the banks in connection with the loans that he was

14      either convicted of or were presented to the jury in the

15      Eastern District of Virginia?

16                 MR. WEISSMANN:     Your Honor, the statement of offense

17      only addresses the bank fraud issues in the other-acts portion

18      of the statement of offense.       So, if the Court looks at pages

19      20, 21, 22, and 23, at the -- which is paragraphs 47 to 54,

20      Your Honor may recall that the defendant, in the statement of

21      offense, admitted the bank frauds as to which there were hung

22      counts in the Eastern District of Virginia.

23                 THE COURT:    Yes.

24                 MR. WEISSMANN:     Yes.   But then in the case here, as

25      Your Honor can see from the presentence report, none of the
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 26 of 91      26


 1      bank fraud conduct is -- it is noted that the defendant was

 2      convicted and has admitted the bank fraud conduct, but that is

 3      all dealt with as a matter of description; it doesn't in any

 4      way govern the guidelines or is calculated in any way in terms

 5      of either Count 1 or Count 2.

 6                 THE COURT:    All right.     We're now at the point where

 7      I'm going to invite each side to speak regarding the

 8      appropriate sentence in this case.        So, who from the government

 9      is going to handle that?

10                 MR. WEISSMANN:     I am.

11                 THE COURT:    All right.     You can come back.

12                 MR. WEISSMANN:     Your Honor, there is also -- I have a

13      question for Your Honor as to how you would like to proceed

14      with respect to the, sort of, financial aspect of the case?

15                 THE COURT:    I've been presented with an agreed order

16      of forfeiture and I've signed it.

17                 MR. WEISSMANN:     Okay.

18                 THE COURT:    Is there something else?

19                 MR. WEISSMANN:     The other issue that I wanted to

20      raise really had to do with paragraph 152 in the presentence

21      report, which is where the probation department calculates the

22      defendant's liabilities and assets to -- I wanted the Court to

23      note that the liabilities essentially are counted twice.        So in

24      counting the defendant's assets, they have deducted already the

25      mortgages on the properties.       In other words, they have not
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 27 of 91    27


 1      counted the full market value.       But in the liabilities they've

 2      counted already the mortgages.       So, there actually is double

 3      counting of those liabilities.

 4                 THE COURT:    All right.     Are you asking that in

 5      addition to all the forfeiture, that I sentence him to pay a

 6      fine?

 7                 MR. WEISSMANN:     I think that it's within the Court's

 8      discretion.    We understand the guideline range, but I do think

 9      that if the Court notes the double counting, it ultimately

10      results in over a $20 million spread.        So, we totally

11      understand that if you consider the $6 million restitution

12      order to the IRS, which we're asking for, as well as the

13      forfeiture order that is proposed, that a fine here is well

14      within the discretion of the Court.        But there would be -- if

15      you look at the paragraph 152, there would be assets to pay

16      that.

17                 We, obviously, leave to the Court whether that's

18      something that is necessary, given the other financial

19      components.    But I wanted to make sure the Court is aware of

20      it.

21                 THE COURT:    Are you arguing that it's necessary,

22      given the other financial components?

23                 MR. WEISSMANN:     We're not arguing that it's

24      necessary, but we wanted to make sure the Court had the correct

25      factual information about the financial wherewithal of the
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 28 of 91         28


 1      defendant, given what seemed like a considerable double

 2      counting.

 3                  THE COURT:   Okay.

 4                  MR. WEISSMANN:    So, addressing the facts here --

 5                  MR. WESTLING:    Your Honor, I hate to interrupt.         I

 6      know you've just been talking about the forfeiture.             There is

 7      one issue I want to put on the record, if that's okay.            I'll do

 8      it whenever it's convenient for the Court.

 9                  THE COURT:   Why don't we do it right now.

10                  So don't go far.

11                  MR. WESTLING:    I apologize.    So I just wanted to

12      clarify, the government submitted an order of forfeiture and

13      was correct in saying that we had approved the order as to

14      form.   We also understand our obligation under the plea

15      agreement with regard to the specific assets, which are

16      specifically identified and have been agreed to be forfeited by

17      the plea agreement.

18                  The issue we did want to put an objection on the

19      record to is the government's request for an $11 million money

20      judgment.   That is not something that was in the plea agreement

21      originally and I understand that the Court has made a ruling on

22      the breach issue, which frees the government to seek additional

23      remedies.

24                  But we did want to make clear, obviously we've

25      objected to the breach, we don't think that occurred, the Court
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 29 of 91      29


 1      has differed with us.      But it's important for the record that I

 2      am clear that we do not think the $11 million money judgment is

 3      appropriate.

 4                 THE COURT:    All right.     I thought this order was

 5      being presented to me as an agreed order.

 6                 MR. WESTLING:     I understand.

 7                 THE COURT:    All right.     Well, when it's time for you

 8      to allocute, or whoever is going to allocute, you can let me

 9      know why you believe that shouldn't be in the order that was

10      presented to me --

11                 MR. WESTLING:     Understood.

12                 THE COURT:    -- by both parties for my signature.

13                 MR. WESTLING:     Understood.    Thank you, Your Honor.

14                 THE COURT:    And, Mr. Weissmann, you can touch on this

15      in your remarks as well.

16                 MR. WEISSMANN:     Starting just with that issue, we

17      submitted that because we'd given the draft, as revised by

18      defense counsel, who said that it was fine to submit and they

19      don't object to it, and that's why we made the representation

20      that we did in the submission to Your Honor.         My understanding,

21      from speaking to defense counsel this morning, is that they

22      were going to note an objection for the record, given that they

23      wanted to preserve an issue of breach, but they weren't

24      actually interposing a substantive objection to the order.

25                 THE COURT:    All right.
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 30 of 91       30


 1                 MR. WEISSMANN:     We do think that simply looking at

 2      Government Exhibit 437, which is a chart of -- just one of the

 3      charts related to monies that were earned and proceeds of the

 4      FARA violation would support the order that was submitted.

 5                 Your Honor, we're here today because of crimes Paul

 6      Manafort committed for over a decade, beginning in 2006 and

 7      going up through 2018.      Paul Manafort claims, in mitigation, to

 8      have learned -- and I'm going to use a quote -- a harsh lesson,

 9      unquote, from his being brought to justice for his crimes.          And

10      says further that he has lived to seek -- to promote American

11      ideals and principles.      Again, that's a quote.      But the

12      government submits that his conduct belies both of those

13      things.

14                 Let me first address the tax and foreign bank account

15      crimes.   Some of those crimes involved a sophisticated scheme

16      to avoid a duty all Americans have, which is to pay taxes.          He

17      hid his wealth in over 30 offshore accounts, in three foreign

18      countries, holding over $50 million in money from his work for

19      a foreign government, Ukraine, as well as a Russian oligarch,

20      Oleg Deripaska.     He used these hidden, offshore accounts,

21      falsified tax returns, and fake loans to disguise his income

22      and thereby avoid paying over $6 million in taxes, money he

23      used to fuel an extravagant lifestyle.

24                 Manafort makes much in his sentencing submission that

25      he also supported his family and friends financially.           He makes
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 31 of 91      31


 1      other mitigating arguments.       I'm not trying to say that this is

 2      the exclusive argument, but he makes much of having financially

 3      supported people.     That, in other circumstances, would be truly

 4      admirable.    It is less so when it is done with other people's

 5      money.   We ask that the Court, as part of the sentence here,

 6      impose an order of restitution to the IRS in the amount of

 7      $6,164,032.

 8                   There are more crimes to cover.      Let me turn to the

 9      Foreign Agent Registration Act and money laundering crimes.

10      Mr. Manafort committed crimes that undermine our political

11      process and subverted the due process of law.          Mr. Manafort was

12      well aware of the Foreign Agents Registration Act through his

13      work for decades representing foreign governments and

14      individuals.    His brief lists some of them, but not all.       He

15      omits Angola, Saudi Arabia, Mr. Deripaska, who I referenced

16      earlier.

17                   As we noted to the Court in our sentencing

18      submission, Mr. Manafort was audited by the Department of

19      Justice.   He knew from -- at the very least, from that audit he

20      knew what he could and could not do under the Foreign Agents

21      Registration Act.     Indeed, he had to give up a presidential

22      appointment in light of that audit.        The law, as we explained

23      in our submission, does not allow someone to be both a

24      government official and an agent of a foreign government.         Mr.

25      Manafort sought a waiver from the Reagan White House, they said
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 32 of 91        32


 1      no, and he had to make a choice, was he going to represent

 2      foreign governments or was he going to represent the United

 3      States.   And he decided to represent foreign governments.

 4                 Now, the Foreign Agents Registration Act lets the

 5      American public, as well as public officials who are being

 6      lobbied, know what foreign governments are lobbying our

 7      government to do.     It all has to be reported.       What press

 8      articles are being written on behalf of the foreign government,

 9      what senators are being contacted, what people in the executive

10      branch are being importuned to do; when, where, what and how

11      much money is being spent.      That law got in the way of

12      Mr. Manafort.    Secrecy was integral to what Mr. Manafort wanted

13      to do for Ukraine.

14                 On behalf of Ukraine, Mr. Manafort engaged for years

15      in illegal lobbying in the United States, secretly contacting

16      members of Congress and members of the executive branch to

17      promote the corrupt Yanukovych regime.        His operation placed

18      ghost-written opinion pieces in newspapers; paid, ostensibly,

19      independent bloggers to write favorable Ukraine stories.            He

20      passed off former senior European leaders as independent

21      dignitaries supporting Yanukovych, when in truth and in fact,

22      these senior former European leaders were handsomely paid

23      lobbyists for Ukraine.

24                 He created fake scandalous stories about Yanukovych's

25      political rival, Yulia Tymoshenko, going so far as to say that
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 33 of 91     33


 1      she engaged in murder for hire.       Manafort promulgated a

 2      supposedly independent report justifying the imprisonment of

 3      Tymoshenko, even though Manafort knew a series of undisclosed

 4      facts that would have cast the report in a very different

 5      light.

 6                 For instance, Mr. Manafort knew that the law firm

 7      that wrote the report was tasked with also representing Ukraine

 8      in the Tymoshenko case and in training the prosecution team.

 9      None of that was disclosed.       Mr. Manafort, in essence,

10      undermined the very ideal of due process.         Keeping a woman in

11      jail because it would serve to prop up the Yanukovych regime

12      and thwart calls in the United States -- in the United States'

13      political leadership for Ukraine sanctions in condemnation.

14      His work, in sum, was corrosive to faith in a political process

15      in the United States and abroad.

16                 Now, Mr. Manafort's crimes did not stop there in

17      terms of undermining the rule of law.        When the Department of

18      Justice started investigating, in the fall of 2016, his

19      compliance with the Foreign Agents Registration Act,

20      Mr. Manafort lied to his legal counsel and had her submit

21      unknowingly and unwittingly on her part a series of false

22      statements to the Department of Justice to throw them off the

23      track.   These were independent crimes under the Foreign Agents

24      Registration Act, in addition to the underlying violation of

25      the Act.
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 34 of 91          34


 1                 I'll turn later to the Hapsburg Group obstruction in

 2      a separate piece, although it does relate to the Foreign Agents

 3      Registration Act and money laundering.

 4                 I want to call the Court's attention to a number of

 5      ways in which the Foreign Agents Registration Act violation

 6      here is egregious.     It is hard to imagine a more righteous

 7      prosecution of this Act.

 8                 Mr. Manafort violated the Act in three separate ways.

 9      He violated the money laundering statute to promote the

10      violation of the Act, and he obstructed justice twice to thwart

11      getting caught for this crime.       And he -- when he violated the

12      act himself, he did so in a particularly corrosive manner.             I'm

13      just going to tick off the way I get to those -- that analysis.

14                 As mentioned, he was explicitly warned about its

15      requirements.    Nevertheless, he chose to violate it for years.

16                 Second, he violated the act himself over and over

17      again.

18                 Third, he got many, many other people and entities to

19      violate the Act.     Your Honor has noted three of them with

20      respect to Companies A and B and Law Firm A, who have all filed

21      corrective filings with the Department of Justice.              There are

22      many other entities and people that are named in the

23      presentence report.

24                 In addition, I would note to the Court that

25      Mr. Manafort importuned one company not to file, and then only
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 35 of 91     35


 1      after that company stopped working with Mr. Manafort did they

 2      go ahead and file belatedly.

 3                 Fourth, Mr. Manafort laundered $11 million to promote

 4      those FARA violations.      So it simply isn't true, as the defense

 5      claims, that he cannot be guilty of FARA and also -- not also

 6      have violated the money laundering statute.         One could commit a

 7      crime of violating the Foreign Agents Registration Act, but not

 8      also be the person who's financing other people to violate the

 9      Act.   Those are very separate pieces of behavior.

10                 Fifth, when investigators were on to Mr. Manafort, he

11      lied repeatedly to the Department of Justice, yet another

12      violation of the Act.

13                 Six, which I'll discuss in a moment, he then tampered

14      with two witnesses to avoid getting caught for the Foreign

15      Agent Registration Act crime and the money laundering with

16      respect to that crime.

17                 Seventh, in violating that Act he not only kept what

18      he was doing from the American public, he also kept what he was

19      doing from the people he was lobbying.        In other words, when he

20      was using, for instance, the Hapsburg Group to lobby in the

21      Oval Office, in the Senate, none of those people were told that

22      those former European leaders were in fact paid lobbyists for

23      Ukraine.

24                 So, there's sort of -- this isn't a simple situation

25      where you have a lobbyist who's otherwise being transparent in
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 36 of 91      36


 1      terms of what they are doing and who they're acting for.         As

 2      the Court knows, Mr. Manafort went about creating a sham

 3      entity.   You have the European Center for a Modern Ukraine that

 4      was set up precisely so that there wouldn't have to be a filing

 5      under the Foreign Agents Registration Act and that could be

 6      used, as one of the witnesses said, as a fig leaf, to avoid

 7      having to make these disclosures.

 8                   And finally, in the belated FARA filing that

 9      Mr. Manafort filed in June of 2017, the one that he touts so in

10      his brief as saying this all could have gone away as a simple

11      civil regulatory matter, I would invite the Court to look at

12      that filing.    It is woefully false and incomplete.

13                   What kinds of things does it leave out?       Well, let's

14      see.   It leaves out that he did work for Ukraine.         It leaves

15      out that he did work for President Yanukovych.          It leaves out

16      all of the United States lobbying that was directed by him by

17      Law Firm A, by Company A, by Company B, by the Hapsburg Group.

18      The very, very lengthy charts that we have submitted to the

19      Court documenting all of the steps that Mr. Manafort directed,

20      all of that is left out except for one day.

21                   There is one day that is listed, and the only reason,

22      I would submit, that that day is listed, which is March 13 of

23      2013, is because Company A had already filed its corrective

24      filing and it listed exactly what happened on those days -- on

25      that date.    Sorry.   So that is the one day, if you look at
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 37 of 91        37


 1      Mr. Manafort's filing, where he says he did anything in the

 2      United States.

 3                 So it simply isn't the case that a false and

 4      incomplete filing was going to be the end of the day.           It

 5      neither would, could, nor should be absolution for a criminal

 6      prosecution.

 7                 I would note that Mr. Manafort is also not the first

 8      person who has been charged with the Foreign Agents

 9      Registration Act.     He is also not the first person who's been

10      charged with money laundering to promote a violation of the

11      Foreign Agents Registration Act.       I would call Your Honor's

12      attention to the case of Tongsun Park in the Southern District

13      of New York.    He was prosecuted in 2007 in connection with the

14      oil-for-food case.     And there, Mr. Park was charged with a

15      crime remarkably similar, a 371 conspiracy that involved a

16      conspiracy to violate the Foreign Agents Registration Act and

17      money laundering, with the SUA -- the specified unlawful

18      activity -- being the promotion of the Foreign Agent

19      Registration Act crime.      Exactly as was done here.

20                 For that single crime of conviction, because of the

21      level of more than and the limited role of the offense,

22      Mr. Park had a guideline range of 57 to 71 months, a Level 25.

23      Because it's a five-year count, the Court could not sentence

24      more than 60 months.     And Mr. Park was sentenced to 60 months

25      and then he cooperated with the government and his sentence
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 38 of 91            38


 1      eventually was lowered.

 2                 If the Court would like, there are two published

 3      decisions on that case where the Court notes what it did in

 4      terms of sentencing, so it can verify what I'm saying about the

 5      case.   One of the cites is 533 F.Supp.2d 474.

 6                 Let me go on to other crimes, because Mr. Manafort's

 7      crimes did not stop with his indictment of the tax offenses,

 8      the Foreign Agents Registration Act offenses, the foreign bank

 9      account offenses, the money laundering offenses, or even the

10      bank fraud charges in Virginia, which involved crimes up

11      through 2017.    In a further subversion of the rule of law,

12      after being indicted, while on bail from two federal courts, in

13      a high profile matter, Mr. Manafort engaged in crimes that go

14      to the heart of the American criminal justice system; tampering

15      with witnesses.

16                 As the Court knows, that criminal conduct, trying to

17      induce two witnesses to lie for him to avoid criminal

18      accountability, resulted in his bail being revoked.             As the

19      Court noted at the time, in something that I think is relevant

20      to sentencing, it could not conclude that Mr. Manafort would

21      abide by the Court's directions and directives.

22                 The court (sic) submits that it is useful to stop for

23      a moment to think about that conduct, about the fact that you

24      have somebody who is the former campaign chairman for a major

25      political party under indictment in two cases, with a national
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 39 of 91     39


 1      spotlight on him, with two Court orders releasing him on bail

 2      but directing that he cannot commit further crime, something

 3      that ordinary citizens do not need to be told with a Court

 4      order; everyone knows you can't do that.         And he then chose,

 5      while under house arrest, to commit the crime of obstruction of

 6      justice by tampering with witnesses.

 7                 I believe that that is not reflective of somebody

 8      who's learned a harsh lesson.       It is not a reflection of

 9      remorse.   It is evidence that something is wrong with, sort of,

10      a moral compass, that somebody in that position would choose to

11      make that decision at that moment.

12                 But as the Court knows, that doesn't even end the

13      story.   Mr. Manafort finally, after going to trial, after being

14      found guilty, after pleading guilty before Your Honor, and even

15      after being afforded the unusual opportunity after trial to

16      cooperate with the government, Mr. Manafort engaged in further

17      misconduct.    The Court found that he lied to the FBI and under

18      oath to the grand jury.      He did so repeatedly, sitting in a

19      room face-to-face with FBI agents; under oath, face-to-face

20      with at least 16 grand jurors.       He chose to lie over and over

21      again to them.

22                 The Court is aware of the nature of those lies, the

23      particular subject matters and the fact that they are material

24      to the government's investigation here and in another District.

25                 To conclude, Paul Manafort's upbringing, his
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 40 of 91          40


 1      education, his means, his opportunities could have led him to

 2      lead a life to be a leading example for this country.             At each

 3      juncture, though, Mr. Manafort chose to take a different path.

 4      He engaged in crime again and again.        He has not learned a

 5      harsh lesson.    He served to undermine, not promote American

 6      ideals of honesty, transparency, and playing by the rules.             We

 7      leave to the Court to fashion a punishment that reflects the

 8      seriousness of this conduct.       Thank you.

 9                 THE COURT:    Thank you.

10                 Would defense counsel like to speak on defendant's

11      behalf?

12                 MR. DOWNING:     Thank you, Your Honor.      Your Honor, I'm

13      going speak for a short period of time on a discrete issue and

14      then Mr. Westling is going to deal with a separate discrete

15      issue, and then Mr. Zehnle, if that's okay with the Court.             We

16      just kind of broke it up subject matter-wise.

17                 THE COURT:    That's fine.

18                 MR. DOWNING:     To start with, Mr. Manafort recognizes

19      these are serious crimes that he's pled to and being convicted

20      of.   And he will address the Court at the time you allow him to

21      and to show that he truly is sorry for violating the law.

22                 The FARA violation itself I would like to address off

23      the bat.   Obviously it's a felony not to file a Foreign Agent

24      Registration form, and that is definitely serious.              But I would

25      like to a make a distinction about this case as to some of the
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 41 of 91          41


 1      other cases that have been prosecuted in the past.              And, Your

 2      Honor, there's only been about six cases since 1966.

 3                  The Park case which Mr. Weissmann was talking about

 4      before, the underlying crime there was bribing members of

 5      Congress.   It wasn't just not filing a form.        It was a very

 6      serious issue in Park.      The money laundering stemmed from the

 7      bribing of congressmen and providing them with illegal campaign

 8      contributions.    So we think the nature of that offense is quite

 9      different than what we have here.

10                  But what I would like to concentrate on is the

11      important issue behind FARA.       FARA's two-pronged approach is

12      that both the citizens of the United States and the government

13      should know about foreign agents' activity; it should be known

14      to both.    In this particular case, Mr. Manafort's activities

15      with respect to the Ukraine were well publicized in newspapers

16      throughout the country.      But more importantly, you heard

17      evidence before -- and this is the sealed part of the case, so

18      I can't get in to the detail.       Someday it will be unsealed.

19                  But Mr. Manafort and Mr. Kilimnik, on a regular

20      basis, were dealing with State Department officials in the U.S.

21      embassy in Kyiv.     And the information that was being conveyed

22      about his activities in the Ukraine, and shared information,

23      was shared at the highest levels of the State Department.

24                  So, while, yes, he did not file the form, I do think

25      the requisite notice about his activities was out there.
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 42 of 91      42


 1      Not -- he did not comply with the FARA requirement, but I think

 2      the Court should take that into consideration.          I also think

 3      the fact that Mr. Manafort --

 4                 THE COURT:    Where is it in the record that

 5      Mr. Manafort was communicating with the State Department in

 6      Kyiv?

 7                 MR. DOWNING:     In the 302s that were part of the --

 8                 THE COURT:    That Mr. Kilimnik was.

 9                 MR. DOWNING:     No, it also referenced Mr. Manafort.

10      And the United States government has --

11                 THE COURT:    And in that he was talking about the

12      lobbying that he was doing in the United States?          Is that in

13      there?

14                 MR. DOWNING:     No, we're talking about the activities

15      in the Ukraine.

16                 THE COURT:    Go ahead.

17                 MR. DOWNING:     The government has conceded this issue

18      also, Your Honor, that Mr. Manafort was in regular contact with

19      officials at the embassy, that's part of one of our hearings.

20      So that's really not in dispute.

21                 THE COURT:    What does that have to do with the

22      Foreign Agents Registration Act?

23                 MR. DOWNING:     I'm saying it has to do with notice to

24      the U.S. government.     I mean, the highest level State

25      Department officials knew of Mr. Manafort's activities.         That
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 43 of 91       43


 1      matters.    It's not that he was hiding his activities from the

 2      very State Department people that were most interested in what

 3      he was doing.    So I'm just making the point that the FARA

 4      registration --

 5                   THE COURT:   The State Department in Kyiv.

 6                   MR. DOWNING:   Well, the State Department in Kyiv

 7      communicated --

 8                   THE COURT:   I want to make sure that's the one we're

 9      talking about.

10                   MR. DOWNING:   We are.   But also, it's not just there,

11      Your Honor.    The 302s that are sealed also refer to

12      communicating that information to the highest levels of the

13      State Department here in the United States.         So if you want to

14      go back and take a look at those, I think that's very

15      important.

16                   So, the officials who really wanted to know what

17      Manafort -- some of those officials knew because they were

18      communicating with him.      And I think that an important

19      distinction from some of these other cases, where the activity

20      itself was not known to anyone in the U.S. government.          And I

21      think that should be considered by the Court in terms of the

22      non-file.    Because the two goals, one is the New York Times and

23      other publications were reporting on what Mr. Manafort was

24      doing in the Ukraine, which goes to public knowledge.           And the

25      other one has to do with the knowledge of the U.S. government,
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 44 of 91     44


 1      the State Department officials, who both he and Mr. Kilimnik

 2      were communicating with.      So I think that's an important issue.

 3                 I also think it's important for the Court -- and it's

 4      in detail in our brief, that this office itself was working

 5      with Mr. Manafort and decided on their part, from the

 6      information they had, that Mr. Manafort had to file a FARA

 7      registration.    And he was in the process of doing that when it

 8      was stopped and the case was taken over by the Office of

 9      Special Counsel.     So, there was a determination on their part

10      that --

11                 THE COURT:    You talked about this determination, many

12      times.

13                 MR. DOWNING:     Yes.

14                 THE COURT:    And I understand that they -- nothing

15      came of what they were doing.       But what is the basis for your

16      claim that they made a decision?

17                 MR. DOWNING:     There is a letter from the office

18      stating that despite not getting information from Mr. Manafort,

19      they have sufficient evidence that he needs to file a FARA

20      registration with respect to his representation of the

21      Ukrainian government, the Party of Regions, and Mr. Yanukovych.

22      That came from --

23                 THE COURT:    And does it say:      And, therefore, we will

24      take no further action with respect to his prior failure, that

25      will end the matter, that they made a determination that that
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 45 of 91       45


 1      was the end of it?     And what was the date of that letter?

 2                   MR. DOWNING:    I don't have the letter on me.     But I

 3      believe it was June.      One moment, please.

 4                   THE COURT:   All right.

 5                   MR. DOWNING:    Your Honor, it was in the March, April

 6      timeframe.

 7                   THE COURT:   March, April 2017?

 8                   MR. DOWNING:    '17.   And we can get copies of those

 9      letters to the Court.       I apologize for not having it on me

10      right now.

11                   But -- and the determination was that the filing was

12      required.    And Mr. Manafort was in the process of getting that

13      filing done with the FARA office.        The only reason I'm raising

14      this, and it doesn't -- it's, obviously, no legal impediment to

15      the Department of Justice or the Office of Special Counsel

16      bringing the charge, I'm not raising it for that issue.         But

17      the office itself had told the Inspector General that what its

18      mission is, is to get more folks in and get them filed; not to

19      bring criminal prosecutions.        That they were trying to have

20      this, kind of, more communicative style of dealing with folks

21      that are out there to get more information in.

22                   As a result of this prosecution -- we put in the

23      sentencing memo -- that the FARA filings have more than

24      doubled.    And that the amendments to FARA filings have grown

25      exponentially.    So I think it's important that the Court also
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 46 of 91      46


 1      know that as a result of this, that there has been a general

 2      increase in compliance on FARA and, also, the deterrent effect

 3      has been made known.

 4                 With respect to other individuals or entities that

 5      were involved with Mr. Manafort, including a major law firm,

 6      those matters are being resolved civilly, as we understand.

 7      One, in fact, recently has occurred, with respect to the law

 8      firm, for about $4.7 million.       It's been resolved civilly.    And

 9      that's just how that office generally operates.          It's not to

10      say it can't be a criminal prosecution, but I think it's

11      important for the Court to consider that process was ongoing at

12      the time and there was that determination by that FARA office,

13      with Mr. Manafort working through a lawyer to get that

14      compliance done.

15                 I also would like to point out --

16                 THE COURT:    The same lawyer that he directed to lie

17      to the Department of Justice?

18                 MR. DOWNING:     The very same, Your Honor.

19                 THE COURT:    All right.

20                 MR. DOWNING:     I would also like to point out, in

21      terms of knowledge of the United States as to activities, FBI

22      agents did go and talk to Mr. Manafort in 2014, and Mr. Gates,

23      regarding an offshore investigation of Mr. Yanukovych and

24      monies he allegedly took from the Ukraine.         During that

25      interview, both Mr. Manafort himself, and he directed
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 47 of 91         47


 1      Mr. Gates, to cooperate and provide information to help the FBI

 2      with respect to that investigation, which they did.             And what

 3      they did was they identified some of these offshore accounts

 4      and the location of them in Cyprus for the FBI.

 5                  So, again, this is a couple of years before -- or,

 6      three years before the existence of the special counsel.            But

 7      it should indicate to the Court, when law enforcement showed

 8      up, that Mr. Manafort was in a position and did in fact

 9      cooperate and provide information.        So, I think overall in

10      terms of --

11                  THE COURT:   When you say he identified some?

12                  MR. DOWNING:    They identified entity accounts that

13      were in Cyprus.     There's a list of them that were identified at

14      the time and the bank where they were located.

15                  THE COURT:   So how many weren't identified?

16                  MR. DOWNING:    I don't know the answer to that, Your

17      Honor.    But several of the accounts were identified and the

18      location of the accounts.

19                  THE COURT:   Okay.

20                  MR. DOWNING:    So I think these are all important

21      issues.   I think that -- one other issue that, you know, the

22      case itself, the Office of Special Counsel situation, just as a

23      general matter, not in particular to this one, is a very -- it

24      can be very harsh.     The media attention that comes along with

25      it, the political motivation and disagreement is so unreal in
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 48 of 91         48


 1      this particular instance, and so out of whack with what another

 2      case would look like if we didn't have a special counsel, if

 3      this was just the run-of-the-mill DOJ --

 4                 THE COURT:    Whose political motivation?

 5                 MR. DOWNING:     Everybody out there.      They're all --

 6      everybody is going nuts over this.        Last week it was

 7      unbelievable, the press coverage and what have you.             Not here.

 8                 THE COURT:    The press and the commentators?

 9                 MR. DOWNING:     Not here.

10                 THE COURT:    I want to know if you're saying -- you're

11      talking about the prosecutor's political motivation --

12                 MR. DOWNING:     No.   No.

13                 THE COURT:    -- or the political motivation of those

14      who are assessing what they think of what the --

15                 MR. DOWNING:     Correct, Your Honor.      I'm not directing

16      this at the Office of Special Counsel.        But the media

17      attention, the media frenzy around this.         And it's well

18      understood; it's a case of national interest.          But that results

19      in a very harsh process for the defendant.         And I hope the

20      Court can consider, unlike other cases which this Court has

21      sentenced people in, where there is nobody in the gallery,

22      there is not going to be this torrent of press that comes out

23      of it and focus on Mr. Manafort and his family, that that

24      harshness, we would appreciate it if the Court could consider

25      in sentencing because it has been real.         And but for a short
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 49 of 91       49


 1      stint as a campaign manager and in a presidential election, I

 2      don't think we would be here today.        And I think the Court

 3      should consider that, too.

 4                 I'll leave it to my colleagues to address the other

 5      issue, Your Honor.

 6                 THE COURT:    All right.     Thank you.

 7                 MR. WESTLING:     Your Honor, I have a fairly focused

 8      argument related to the money laundering issue in the case.

 9                 THE COURT:    All right.

10                 MR. WESTLING:     Mr. Weissmann is correct, there is one

11      prior case, the Park case.      I think that just for background,

12      obviously this fits into sort of the nature of why the

13      guidelines are where they are; again, not -- I think they're

14      correctly computed -- but where they might be if we were in a

15      slightly different situation.       And so as the Court probably is

16      aware, if you go back to the late '90s, early 2000s, there were

17      substantial amendments to the money laundering guidelines.

18                 For many years it was you committed an underlying

19      offense and then money laundering was sort of tacked on and it

20      added a whole lot of exposure in that process.          What the

21      sentencing commission did was to look to the need to better tie

22      the sentences to the underlying offense, with the idea that

23      money laundering would be a sort of enhancement to that.           And

24      so what they did was they readjusted the guideline and they

25      said where there is a base offense, you use the base offense
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 50 of 91       50


 1      level and you add two for the money laundering, and whatever

 2      the additional enhancements are.

 3                 We're in a situation here that is somewhat the result

 4      of FARA not being all that frequently prosecuted, because there

 5      is no FARA guideline to look at.       And so, if the commission had

 6      seen a lot of FARA cases, I suspect they would have promulgated

 7      a FARA guideline.     I can't guess for the Court what that level

 8      would be, but based on things like obstruction and other types

 9      of what I would call similar offenses, you might have a base

10      offense level somewhere in the neighborhood of 14, then add a

11      couple of levels for money laundering.        That would create a

12      very different scenario for the Court.

13                 Again, I'm not bickering with the computation of the

14      guidelines, simply this unique situation of FARA being the

15      underlying offense and the impact that no guideline being there

16      causes you to default to the 2B1.1 schedule.

17                 THE COURT:    Isn't it the loss amount, not necessarily

18      whether it's -- I know money laundering had two points that

19      wouldn't have been there otherwise.        But if you've got a

20      conspiracy to fail to identify foreign bank accounts and to

21      fail to pay income taxes and you have the dollars that we're

22      talking about here, wouldn't the loss amount have hiked up the

23      guidelines no matter what?

24                 MR. WESTLING:     To some degree.

25                 THE COURT:    I mean, they did in your calculation,
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 51 of 91         51


 1      which was different than the one that the presentence report

 2      writer came up with.

 3                 MR. WESTLING:     Understood.    But the point I'm making

 4      really is if you look at 2S1.1(a)(1), it says look to the

 5      underlying offense and don't use the loss table unless you

 6      can't find the underlying offense.        So there's a default that

 7      you'll go first to whatever the guideline is; what, I can't

 8      say, because there isn't one.       So I understand that makes this

 9      difficult, what the FARA guideline would look like.             Would it

10      include a loss table or not?       Many offenses of that type do

11      not.

12                 THE COURT:    But the conspiracy had other underlying

13      offenses which do have loss tables.

14                 MR. WESTLING:     It did.    And in that case what we

15      would be looking at is tax or something else, which would

16      clearly drop the level below what it is here.          So it's really

17      just an observation about the structure of the guidelines that

18      create a degree of difficult for the Court, obviously, whenever

19      there is not one that is exactly on point.

20                 In this case, where FARA is the, you know, primary

21      underlying offense, I think it results in what I believe are

22      guidelines that are higher than what we would expect if the

23      money laundering statute was able to apply in a traditional

24      sense.

25                 In addition to that, Your Honor, we would point out
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 52 of 91         52


 1      that this is a rare case.      And we know there's one other case

 2      where money laundering was involved, the Park case, yet it had

 3      other conduct involved that is distinct from FARA by the nature

 4      of bribery and other things.       Here the money laundering really

 5      does have a substantial impact on escalating where the

 6      guidelines end up, and we would simply like the Court to

 7      consider that as it fashions its sentence under 3553.

 8                 THE COURT:    All right.     Didn't the guidelines come

 9      out virtually the same place in the Eastern District, even

10      without money laundering, based on the amount of money involved

11      in all these bank accounts and tax accounts?

12                 MR. WESTLING:     They were very high there, too.

13      Again, based on the foreign bank account issue, yes.

14                 THE COURT:    Thank you.

15                 Mr. Zehnle?

16                 MR. ZEHNLE:     Good morning again, Your Honor.      I

17      wanted to address in a very focused way the issue of the

18      witness tampering that Mr. Weissmann raised.

19                 THE COURT:    Can you just scooch up a little bit.

20                 MR. ZEHNLE:     Of course.    Of course.

21                 THE COURT:    Thank you.

22                 MR. ZEHNLE:     I wanted to address the witness

23      tampering issue that Mr. Weissmann raised.

24                 At the end of the day, Your Honor, this Court is

25      quite familiar with that particular statute.          And the point
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 53 of 91      53


 1      that the defense would like to make is that with respect to the

 2      cases that deal with witness tampering, whether they're trial

 3      convictions or whether they're guilty pleas, in most of those

 4      cases what you have is either bribery of witnesses in order to

 5      get them to say things or not say things, or potential

 6      intimidating or threatening conduct.

 7                 Now, of course, the statute is broad enough and it

 8      does cover the conduct that Mr. Manafort pled to.          And I think

 9      it's important for the Court to at least consider, in the cases

10      that are similar under that particular statute, the more

11      significant sentences, which are usually -- and I can give the

12      Court a couple cites in a moment -- you know, usually

13      relatively low, are based upon conduct that I think most people

14      would agree is more egregious; that is, actually paying

15      somebody to lie, or actually threatening them to do that.

16                 And as the Court knows, based on the superseding

17      information, based on the information that the government has

18      provided, that's all spelled out in terms of exactly what was

19      done, the texts to the individuals in the -- I can't remember

20      whether they were Individual 1 or Individual 2, but the Court

21      knows who we're talking about.

22                 So, in terms of that, we went back and took a quick

23      look at some more recent cases dealing with witness tampering

24      under that particular statute.       And just for the Court's

25      consideration, United States v. Maldonado, which is 17-CR-620,
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 54 of 91      54


 1      and that was in the District of Hawaii.         That was just in

 2      September of last year.      That dealt with a defendant who was a

 3      police officer who stole $1800 from somebody during a traffic

 4      stop.   And after the driver filed a complaint, the defendant

 5      and his cousin tried to bribe that driver in order to influence

 6      him to withdraw the complaint.       Now, he was sentenced to 24

 7      months imprisonment in that case.

 8                 In another case that we found, from December of 2015,

 9      United States v. Konopski, K-O-N-O-P-S-K-I, that's 14-CR-6043

10      in the Western District of New York.        That case also dealt with

11      witness tampering, where the defendant was ultimately sentenced

12      to six months imprisonment and six months of home detention.

13      And in that case the defendant confronted an individual that

14      they believed was cooperating against the defendant's brother,

15      and they did so in a threatening and intimidating matter --

16      manner, excuse me, and obtained a false statement.

17                 So those were just some of the cases, just to kind of

18      direct the Court's attention to, when you're dealing with

19      witness tampering and the various gradations, if you will, of

20      how did the person actually tamper with the witness?

21                 Here Mr. Manafort has admitted to this Court,

22      September 14th, I believe, the conduct involved with sending

23      those texts to those individuals.        And it dealt with primarily,

24      as this Court is well aware, the Hapsburg Group.          That is the

25      group that was essentially engaged to seek Ukraine's admittance
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 55 of 91           55


 1      into the European Union.      That's what that dealt with.        The

 2      majority of that focus, of that group, was to get Ukraine into

 3      the European Union.       Mr. Manafort's admitted, he doesn't deny,

 4      and he's never backed away from the fact that contact and

 5      outreach occurred in the United States and that was a

 6      violation.

 7                   But it is important to note the factual contact in

 8      which this particular charge came about.

 9                   THE COURT:    All right.   Thank you.

10                   Mr. Manafort, is there anything you would like to

11      say, that you want me to consider before I impose sentence in

12      this case?    And you're welcome to use -- there's a live

13      microphone at your table there.

14                   THE DEFENDANT:    Thank you, Your Honor.     In my

15      previous allocution, I told Judge Ellis that I was ashamed at

16      my conduct that brought me into his court, and to this day of

17      judgment as well.     For that I said I took full responsibility.

18      Apparently at that time I was not as clear in saying what was

19      in my heart, so I want to say to you now that I am sorry for

20      what I've done and for all the activities that have gotten us

21      here today.

22                   The last two years have been the most difficult years

23      that my family and I have ever experienced.          The person who I

24      have been described as in public and in this courtroom is not

25      somebody who I recognize.      While I know that I am not that
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 56 of 91      56


 1      person, I still feet ashamed and embarrassment for the

 2      suffering that I have caused to my family, to my friends, and

 3      to all that have been affected by my behavior.

 4                   Let me be very clear, I accept the responsibility for

 5      the acts that have caused me to be here today.          Further, I want

 6      to apologize for all that I did that contributed to these

 7      actions and to the effects that have been brought to both

 8      people and institutions.

 9                   While I cannot undo the past, I can ensure that the

10      future will be very different.       And I stand here today

11      committing to you this:      I am especially upset at the pain that

12      I have caused my family.      If nothing else, the suffering will

13      be a major deterrent to me in any future behavior of mine.

14                   As I have sat in solitary confinement for the past

15      nine months, I have reflected on the life -- on my life and

16      what is important to me.      And I can see that I have behaved in

17      ways that did not always support my personal code of values.

18      I'm upset with myself for these failures and understand that

19      many of these mistakes are what have gotten me here today.

20                   Because of this new self awareness, I can say to you

21      with conviction that my behavior in the future will be very

22      different.    I have already begun to change, and I'm confident

23      that the lessons of the past two years, and specifically of the

24      last nine months, will be a guide for my future.

25                   What has been uplifting to me during this crisis is
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 57 of 91     57


 1      the incredible support I've received, not just from family and

 2      friends, but also from many strangers.        I've been strengthened

 3      by their letters that I've received from them and they have

 4      affected me in a very positive way, especially their prayers

 5      and encouragement.     This exposure to the goodness of people has

 6      had an energizing impact on my life already and has given me

 7      the ability to cope with the difficulties that I've had to deal

 8      with in solitary confinement.       Their encouragement has focused

 9      me on how I want to conduct my life when this ordeal is over.

10                 I stand here today to assure the Court that I'm a

11      different person than the one who came before you in October of

12      2017.   I have had the time to reflect on my life and my choices

13      and the importance of family and friends.         My reflections have

14      instilled in me a commitment to turn the notoriety of the past

15      two years into a positive and to show the world who I really

16      am.   I see more clearly now both myself and my life, both my

17      past and my future.     I can assure you that I feel the pain from

18      these reflections and I know that it was my conduct that

19      brought me here today.      For these mistakes I am remorseful.

20      With the power of prayer that God's guiding -- and God's

21      guiding hands, I know that my family and I will emerge stronger

22      from the suffering, and I look forward to setting forth on that

23      journey.

24                 Again, I apologize to all who have been negatively

25      affected from my behavior.      I take responsibility for the
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 58 of 91      58


 1      consequences of these actions, and I pledge to do all I can to

 2      accelerate the healing process.         Your Honor, I will be 70 years

 3      old in a few weeks.       My wife is 66 years old.     I am her primary

 4      caregiver.    She needs me and I need her.       I ask you to think of

 5      this and our need for each other as you deliberate today.

 6                   This case has taken everything from me already; my

 7      properties, my cash, my life insurance, my trust account for my

 8      children and my grandchildren, and even more.          Please let my

 9      wife and I be together.      Please do not take away from -- us

10      from each other any longer than the 47 months imposed last

11      week.

12                   I appreciate the time that you have committed to this

13      case and ask that you find compassion in your sentencing, if

14      not for me, then for my family.         I promise you that if you do,

15      you will not regret it.      Thank you.

16                   THE COURT:    Thank you.    At this point I'm going to

17      take a brief break so that I can absorb everything that I've

18      heard, some things that I've heard today for the first time.

19      You can all remain seated.      I expect that we'll resume at about

20      10 after, maybe quarter after 11.        So I'll be back at that

21      time.   Thank you.

22                   (Recess.)

23                   THE COURTROOM DEPUTY:      Your Honor, recalling criminal

24      case number 17-201-1, the United States of America v. Paul J.

25      Manafort, Jr.
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 59 of 91     59


 1                 THE COURT:    The briefing, and to a lesser extent the

 2      argument this morning in this case, has been marked by a great

 3      deal of passion and a fair amount of hyperbole and

 4      overstatement on both sides.       This defendant is not public

 5      enemy number one, but he is not a victim either.

 6                 I also want to make clear from the start that the

 7      conclusion of this particular prosecution with the imposition

 8      of sentence today will not be a vindication of and will not

 9      incriminate anyone who is involved in or the subject of the

10      ongoing investigation by the Office of Special Counsel.

11                 Notwithstanding the many references that pepper the

12      sentencing memo, the question of whether there was or was not

13      any coordination or conspiracy or any collusion between anyone

14      associated with the presidential campaign and anyone in Russia

15      was not presented in this case.       Period.    Therefore, it was not

16      resolved one way or the other by this case.

17                 Also, this sentence will not be an endorsement or an

18      indictment of the mission or the tactics of the Office of

19      Special Counsel.     That question is not before the Court either.

20      Nor does it fall to me today to pass judgment on Paul Manafort

21      as a human being, or to decide, as his daughter asked me to, if

22      he is worthy of forgiveness under God.        His life is not over

23      and he's going to have the opportunity to make something

24      positive out of this, as he's suggested he's going to do, and

25      that's a question left for a higher authority at another time.
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 60 of 91    60


 1                 The issue today is what is the appropriate sanction

 2      in this world for certain things he did, deliberately, over a

 3      considerable period of time and in violation of a number of

 4      federal laws.

 5                 As I stated earlier, Congress passed a statute that

 6      tells judges what they're supposed to think about when they

 7      sentence someone.     And as my court reporter and anyone who's

 8      been here before can tell you I do in every case, I'm going to

 9      go through each of those sentencing factors.

10                 The first factor set out in the statute is the nature

11      and circumstances of the offense.        And I think the government's

12      sentencing memorandum summed it up well when it said it is

13      undisputed that he was part of a conspiracy that involved money

14      laundering involving millions of dollars of his income being

15      wired from offshore accounts for goods, services, and real

16      estate.   He concealed that income and the related purchases and

17      the offshore accounts themselves.

18                 He hid millions of dollars of other income by falsely

19      characterizing it as loans.       He lied to his bookkeeper and tax

20      preparers, both about the payments from overseas and the

21      existence of the bank accounts from which the money was

22      transferred.    He engaged in extensive lobbying activities in

23      the United States on behalf of Ukraine without registering for

24      this work as required.      He funneled over $11 million from the

25      overseas accounts to pay for other lobbyists working for
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 61 of 91        61


 1      Ukraine to engage in unregistered lobbying in the United

 2      States.    And in submissions to the Department of Justice in

 3      November 2016 and February 2017, he caused false and misleading

 4      statements to be made relating to the lobbying work for the

 5      Ukraine.

 6                   It is hard to overstate the number of lies and the

 7      amount of fraud and the extraordinary amount of money involved.

 8      As the prosecutor said, 30 offshore accounts, three foreign

 9      countries.    And there is no good explanation that would warrant

10      the leniency requested.      This is not just a failure to comport

11      with some pesky regulations, as the defense would make it out

12      to be.    The defendant hid the proceeds of his international

13      lobbying work from the United States, from the American people

14      who pay their share of taxes so that the government, the

15      military, the national security apparatus, the veterans

16      hospitals and all of the other functions that ordinary people

17      rely on, can operate.      And he thereby cheated the U.S. treasury

18      out of over $6 million in tax revenue.        Why?   Not to support a

19      family, but to sustain a lifestyle at the most opulent and

20      extravagant level possible.       More houses than a family can

21      enjoy, more suits than one man can wear.

22                   It is important to note, in case there's any

23      confusion, notwithstanding the use of the word "agent," an

24      unregistered foreign agent is not a spy.         He is a lobbyist.

25      Lobbying is not illegal.      Being paid to do it, even on behalf
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 62 of 91          62


 1      of clients who others might view as unseemly or odious or even

 2      tyrannical is not illegal, if you follow the laws that govern

 3      foreign financial transactions and pay your taxes.              But this

 4      defendant kept his money offshore and under wraps so he

 5      wouldn't have to pay.

 6                 And the government memorandum makes clear that the

 7      tax conspiracy and the failure to file foreign bank account

 8      reports is the very conduct underlying some of the convictions

 9      in the Virginia case.      The government used the same charts and

10      the same exhibits to tell the story.        And I agree with the

11      defense that he cannot be sentenced for those components twice.

12      He's already been sentenced for that.        And there's going to be

13      a significant forfeiture for that as well; not just to punish

14      him, but restitution because money is owed.

15                 So what remains to be considered here?         According to

16      the defendant, it's just an administrative matter, a regulatory

17      crime, a violation of the Foreign Agent Registration Act.             And

18      that's not a fair description.       He was hiding the truth of who

19      he represented from policymakers and the public, and that's

20      antithetical to the very American values that he told me he

21      championed.    And this was after he knew and already had been

22      warned not to do it.

23                 What becomes clear from this record is that

24      defendant's approach in his career, and what he didn't abandon

25      even after he was indicted, was that it's all about strategy,
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 63 of 91    63


 1      positioning, public relations, spin.        And you could say, well,

 2      there's nothing wrong with that, at least if you're not a

 3      journalist.    But there is something wrong with it if you're not

 4      simply advancing a position as part of a PR campaign.

 5                 It's okay to say:      Members of Congress, the

 6      government of the Ukraine, President Victor Yanukovych, would

 7      like you to consider the following when you consider how to

 8      respond to his actions, when you determine what the foreign

 9      policy of the United States should be.        But what you were doing

10      was lying to members of Congress and the American public,

11      saying, look at this nice American PR firm, look at this nice

12      U.S.-based law firm, look at this nice group of prominent

13      former European officials, isn't it great how they've all

14      voluntarily stepped forward to stand up for Yanukovych and the

15      new administration, when all along you were hiding that you and

16      the Ukrainians actually had them on the payroll.

17                 This deliberate effort to obscure the facts, this

18      disregard for truth undermines our political discourse and it

19      infects our policymaking.      If the people don't have the facts,

20      democracy can't work.

21                 Furthermore, this conduct is not, as the defendant

22      would have me conclude, old news.        It's not just some ancient

23      failure to comply with a couple of regulations, something that

24      took place so long before the campaign it's just unfair and

25      inappropriate to charge him for it in 2017.
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 64 of 91      64


 1                 He pled guilty to laundering of funds through 2016.

 2      He pled guilty to a lobbying campaign in the United States for

 3      the government of Ukraine, Victor Yanukovych, and when he was

 4      out of office, his Party of Regions and the Opposition Bloc

 5      from 2005 to 2015.     And the defense says, well, yes, but the

 6      government investigated and wrapped it all up and there

 7      wouldn't have been a prosecution but for the appointment of the

 8      special counsel.

 9                 I'm not exactly sure what that prediction -- which

10      they've made to me repeatedly -- is actually based on.          I don't

11      believe there is evidence that a formal final determination was

12      made.   Prior to the time when anybody was even thinking about a

13      special counsel, the Department of Justice was already looking

14      into this matter.     And when the Department of Justice -- not

15      the Office of Special Counsel -- was looking into the matter,

16      it asked Mr. Manafort questions.       He lied to his own lawyers

17      and he lied to the Department of Justice.         He had them submit

18      not one, but two letters, falsely stating that he had not

19      performed lobbying activities in the United States on the part

20      of the Ukraine.

21                 That first lie was in November of 2016, after he

22      resigned as campaign chair but well before the appointment of

23      the special counsel.     The second, in February, was after the

24      special counsel investigation was underway.         So it's not

25      entirely clear that a civil resolution would still have been
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 65 of 91         65


 1      possible at that point.

 2                 And this disregard for facts, this "I'm just going to

 3      manage this, I'm just going to spin this" attitude has

 4      continued throughout the pendency of this case and it prompted

 5      Count 2, the witness tampering conspiracy, which is also part

 6      of the nature and circumstances of this offense.

 7                 Immediately after the superseding indictment was

 8      returned and it became clear that the effort by the Hapsburg

 9      Group was going to be involved, the defendant immediately began

10      reaching out to witnesses involved with the lobbying effort by

11      the Hapsburg Group to remind them that all the work was done in

12      Europe.   And he pled guilty, for which he deserves credit, but

13      he isn't being straight with me about it now.

14                 In the sentencing memorandum the defendant

15      acknowledges and repeats several times that he, quote,

16      contacted, close quote, witnesses.        He was not stepped back for

17      contacting witnesses, that's not a crime.         He didn't plead

18      guilty to contacting witnesses.       He pled guilty to the crime of

19      conspiracy, which means agreeing with someone else, in this

20      case Konstantin Kilimnik, to violate the law.          He pled guilty

21      to conspiring to corruptly persuade another person, two people,

22      with the intent to influence their testimony in an official

23      proceeding.    And which official proceeding?       This one.   The

24      case against Mr. Manafort himself.

25                 I do want to say and point out again that no other
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 66 of 91         66


 1      interactions involving Mr. Kilimnik are before the Court today

 2      for sentencing or bear on his sentencing.         The message that

 3      Mr. Manafort himself sent to a critical witness regarding the

 4      role of the Hapsburg Group was, We should talk.          I've made it

 5      clear, they worked in Europe.       The same message was echoed by

 6      his co-conspirator, Mr. Kilimnik; Paul is trying to reach that

 7      same witness.    Basically, Paul wants to give him a quick

 8      summary, that he says to everybody, which is true, that our

 9      friends never lobbied in the U.S. and the purpose of the

10      program was the EU.     That, of course, was not true.          And no,

11      the problem was not contacting witnesses.

12                 So the sentencing memorandum gave me concern that he

13      really hasn't accepted responsibility for that offense.            And

14      this came up recently during the hearing regarding the breach

15      of the plea agreement.      I did say, as Mr. Zehnle has correctly

16      pointed out, that I could not find that the Office of Special

17      Counsel had proved that his similarly whitewashed or

18      sugarcoated recitation of what Mr. Kilimnik did during his

19      debriefings was a deliberate falsehood because all I have is

20      the FBI 302.    I couldn't tell what the question was you had

21      asked and that he was answering.       So I couldn't tell from that

22      piece of paper alone whether he was asserting false facts or

23      merely parroting false facts that Mr. Kilimnik was saying now.

24      But the fact that then he turned around and advanced a similar

25      version in the sentencing memo now suggests that it was all of
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 67 of 91       67


 1      a piece.   While he agreed to plead guilty to this count, he's

 2      backed away from the facts.

 3                 And he didn't only try to influence witnesses.       The

 4      dissembling in this courtroom began with the bond proceedings

 5      and it never abated.     Mr. Manafort had significant assets and

 6      we tried mightily to secure his bond before this Court so he

 7      could be released from home detention.        I issued several orders

 8      actually trying to do that.

 9                 In the first presentation he said, we have these

10      funds in an account, my wife will be the surety, the money will

11      be safe.   And then I said, okay, fine, then let's put it in an

12      account where only she has access, you don't have access to it.

13      And then it was, oh, never mind, I don't want to do that.       Then

14      it was, okay, well, you can have this property, this property

15      will be great security for my bond.        And then it turned out

16      that property had already been promised to a bank as security

17      for a loan to the bank.      And he said to me, and had a lawyer

18      write to me that, no, the bank had agreed that it would take it

19      last, it wasn't really going to take that house if it needed to

20      to secure its own loan.      And they provided me with all the loan

21      documents and it wasn't in there.        It wasn't true.

22                 All this appeared to reflect as ongoing contempt for

23      and his belief that he had the right to manipulate these

24      proceedings, and the Court orders and the rules didn't apply to

25      him.
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 68 of 91         68


 1                 He has now admitted that he engaged in attempts to

 2      influence the depiction of this case in the media, himself and

 3      through his representatives, in direct contravention of a court

 4      order.   That was not why he got stepped back.         I didn't know it

 5      then, but it's certainly worthy of consideration now.

 6                 And he's been less than candid about the conditions

 7      of his confinement and made overblown statements about where he

 8      was housed when he thought it was to his advantage to do so.

 9                 The hearing on the alleged breach of the plea

10      agreement suggested that he was trying to get the benefit of

11      the plea without the obligation, to get the government

12      interested in a cooperation deal before the plea with a

13      proffer, and avoid the costs and the risks of a trial and cap

14      his exposure.    But then he began to minimize his conduct and to

15      shield others in ways that I have found were intentionally

16      false.   And it's all very problematic to me because court is

17      one of those places where facts still matter.

18                 The second thing that the sentencing statute tells me

19      I'm supposed to consider is the history and characteristics of

20      the defendant.    Paul Manafort is an educated, accomplished man

21      with a loving family.      He has no prior convictions.         And that

22      is a factor to be considered.       I have to balance that against

23      the fact that the criminal conduct involved in this case was

24      not an isolated, single incident.        It went on for a

25      considerable period of time.       It involved many years' worth of
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 69 of 91     69


 1      false tax returns and filings that weren't filed, and there

 2      were many crimes involved.

 3                  He was convicted in Virginia of five counts of making

 4      false statements on his tax returns in five different years;

 5      2010, 2011, 2012, 2013, 2014.       He was convicted in Virginia of

 6      failing to file the foreign bank account report in 2012, but he

 7      admitted under oath to me that he also failed to do it in 2011,

 8      2013, 2014.    He's convicted of two counts of bank fraud and

 9      admitted the others.     All in all, he defrauded four different

10      lenders in five separate loan transactions, and there was

11      evidence that he was discussing helping a bank officer secure a

12      job in the administration in return for averting his eyes from

13      the known false representations.

14                  So this supports the notion that a significant

15      portion of his career has been spent gaming the system.         It is

16      true and it is important that these offenses don't involve

17      violence.   And, yes, while the government wasn't bound by his

18      promise to ask for this, he does get some credit for

19      cooperation.    He did plead guilty.      He did sit for many

20      sessions and answer many questions.        There's no claim that he

21      lied about everything important, and some of the information he

22      provided the government is relying on in its sentencing came

23      from him.

24                  But the problem is that the defendant's own conduct

25      makes it impossible to assess the value of the information he
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 70 of 91      70


 1      did provide because his lies about material matters undermine

 2      his reliability as a source of information about anything else.

 3      The prosecutors may not have documents about everything, so how

 4      can they know now if Mr. Manafort, who they were relying upon

 5      to fill the gaps, was being truthful when they talked to him or

 6      he wasn't?    It's also problematical that what he had to say

 7      about others became less incriminating after the proffers and

 8      after the plea.     So, was he spinning the facts beforehand to

 9      get a good deal?     Or was he spinning them after to protect

10      other people?    I don't know.

11                   I read the letters from his friends and family.       I

12      want to say that I don't discount them just because he came --

13      they came from his friends and family.        It's not true that

14      everyone has people standing so firmly in their corner.         And

15      the letters are detailed and they're heartfelt and they provide

16      specific examples that ring true.

17                   I don't doubt their sincerity and I don't doubt the

18      fact that I haven't seen everything there is or can be to Paul

19      Manafort.    I believe he was sincere when he told me today how

20      important they are to him, and the fact that it pains him to

21      cause them to suffer.

22                   He's been a significant course of support within his

23      family.   He was stalwart and unfailingly reliable and

24      supportive when his wife suffered a serious injury, and even

25      earlier he supported her determination to get a law degree and
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 71 of 91      71


 1      a career.   He stepped up in extraordinary ways to serve as a

 2      surrogate father for a niece who lost her own father, and there

 3      were testaments to his generosity in other situations, his

 4      efforts to assist his brother to make the difficult return to

 5      sobriety.   All of this, and other charitable and philanthropic

 6      activities that were brought to my attention, are a part of his

 7      character and they are commendable.

 8                  And it is unfortunate, as he's pointed out, that

 9      incarceration can tear apart a family and separate him from

10      people who need him.     But that is true in every case where

11      someone is incarcerated.      And at least in this case it is a

12      family that has the means to sustain itself in the interim.

13                  The sentencing memorandum also states:        Mr. Manafort

14      has spent his life advancing American ideals and principles.

15      It starts with his work on numerous political campaigns and

16      positions within some of the administrations, and it goes on to

17      say during his years outside of government service,

18      Mr. Manafort also worked with world leaders.         He has spent a

19      lifetime promoting American democratic values and assisting

20      emerging democracies to adopt reforms necessary to become a

21      part of Western society.

22                  At times he interacted with politicians and business

23      people in emerging countries to assist in the development of

24      American beliefs of equal justice, human rights, and free

25      markets.    There aren't really any exhibits or letters that go
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 72 of 91      72


 1      along with that, so I don't have the facts or the record before

 2      me that would permit me to either accept or question what is a

 3      very general description.      It will fall to others in other

 4      settings to assess whether the way the defendant chose to

 5      market the access he gained during political campaigns and the

 6      work he did for the clients he represented has been

 7      characterized accurately.      So it doesn't factor into my

 8      consideration of the history and characteristics of the

 9      defendant.

10                   He does, though, appear to have brought intelligence,

11      real skill, organization, and structure to the latest U.S.

12      campaign he was asked to step in and run, and to others.         And

13      those talents are valued in our political system.          But the fact

14      that he has enormous experience and talent and the capacity to

15      uses it in so many constructive ways makes his dissembling at

16      every turn to serve the purposes of enriching himself and

17      frustrating both the investigation and prosecution all the more

18      troubling.

19                   It may have been that in addition to thinking of his

20      own finances, he had his clients' ability to win in mind.         He

21      knew that revealing the true source behind the lobbying

22      activities would have made those activities ineffective and

23      unsuccessful, as the prosecutor said.        Secrecy was integral.

24      But that willingness to win at all costs was contrary to laws

25      designed to ensure transparency in the political process and
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 73 of 91       73


 1      the legislative process.      So it cannot possibly justify the

 2      behavior, particularly when there's no question that this

 3      defendant knew better and he knew exactly what he was doing.

 4                 I do appreciate the comments that were made this

 5      morning.   But I have to say, it was very striking to me that he

 6      had his friends and family write -- or maybe he didn't ask

 7      them, maybe they wrote on their own accord, but they wrote --

 8      and this person who made his living with words and whose

 9      multiple advanced degrees have been detailed in his submission,

10      was strangely silent.

11                 I've had defendants who didn't finish high school,

12      whom English was a second language, who managed to write me a

13      letter and express remorse about something.         The comments

14      today, at least in part, seem to have been prompted by comments

15      made after the last sentencing hearing.         And prior to this

16      morning, the upshot of this defendant's entire sentencing

17      presentation was, Look what they've done to me.          The element of

18      remorse and personal responsibility were completely absent.

19                 Not once in his submission did he even admit to the

20      possibility that he brought any of this upon himself, when in

21      fact he has no one else to blame.        He even had a plea agreement

22      in which the special counsel agreed to bring his cooperation to

23      my attention and to ask for a lesser sentence, and he

24      squandered it.

25                 What the defense tells me is that because the special
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 74 of 91             74


 1      counsel got involved, what was a mere administrative inquiry

 2      about missing paperwork was quote, transmogrified, close quote,

 3      into a multiple-count, excessive indictment.         To the extent

 4      that is the appropriate verb, if one were to insist on its

 5      having a subject in that sentence, it would have to be the

 6      defendant who was the transmogrifier.

 7                   I don't mean to suggest for a second that sentencing

 8      was not the time to mount a vigorous defense.          That was your

 9      job and your lawyer's job.      There was a lot that this defendant

10      mentioned that was properly included in his sentencing

11      submission.    Sentencing is an individual exercise.            And his age

12      and medical condition were important and needed to be brought

13      to my attention.     And there's a lot that can be said about the

14      guidelines and the draconian multiplying effect of the loss

15      table.

16                   But this defendant chose to place his emphasis

17      elsewhere.    And his core argument, echoed by Mr. Downing this

18      morning, was that, quote, but-for, close quote, the special

19      counsel investigation he wouldn't have been charged in the

20      first place.    And that argument falls flat.

21                   It is certainly not unusual that investigators

22      uncover crime X when they're looking into crime Y.              And the

23      perpetrators who get uncovered that way do not get a pass.

24      Saying I'm sorry I got caught is not an inspiring plea for

25      leniency.
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 75 of 91     75


 1                 First of all, it's entirely irrelevant to the

 2      question before the Court, which is what sanction is

 3      appropriate for the conduct he knowingly and willfully and

 4      repeatedly engaged in, in violation of many criminal statutes.

 5      And the number of times the argument was repeated,

 6      notwithstanding the fact that it didn't have any bearing on the

 7      question at hand, suggests that it wasn't being repeated for

 8      the benefit of the person you were trying to persuade he had

 9      accepted responsibility, but it was being repeated for some

10      other audience.

11                 So I probably don't need to say too much about it,

12      but I do want to add that the second problem with the argument

13      is that it's not supported by the record.         The DOJ

14      investigation into Ukrainian lobbying was well under way before

15      the special counsel was appointed.        I dealt with this in detail

16      in the order denying the motion to dismiss.         And it wasn't the

17      special counsel's fault that the defendant chose to lie to the

18      Department of Justice again, even after the special counsel had

19      been appointed.

20                 The sentencing memo also includes a dramatic

21      paragraph about the execution of the search warrant, armed

22      agents who arrived at the house in the early morning hours and,

23      quote, searched high and low, close quote.         It echoes public

24      statements made at the time about agents breaking into the

25      home.   But when I asked you specifically in court if you had
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 76 of 91     76


 1      any legal challenge to the manner in which the search was

 2      conducted, the defense said no.

 3                 Also, the entire defense team knows perfectly well

 4      that the tactic of using search warrants in white collar

 5      criminal cases, certainly in the Eastern District of Virginia,

 6      but also at other offices and at Main Justice, while it could

 7      be the legitimate subject of a very fruitful policy discussion,

 8      absolutely do not start with the special counsel or with Paul

 9      Manafort, but has been an arrow in the government's quiver for

10      quite some time.

11                 Finally, the no-collusion refrain that runs through

12      the entire defense memorandum is, similarly, unrelated to the

13      matters at hand.     The defense told me over and over, quote,

14      importantly, close quote, or, quote, it is notable that, close

15      quote, the defendant has not been charged with any crimes

16      related to the primary focus of the special counsel's

17      investigation.    At one point he added an entirely

18      unsubstantiated causal link to the theme.         Quote, in October

19      2017, unable to establish that Mr. Manafort engaged in any

20      Russia collusion, the special counsel's office charged

21      Mr. Manafort with crimes that did not relate to his work on the

22      2016 presidential campaign, close quote.         And the memorandum

23      suggests, without foundation, that the individuals who received

24      relatively short sentences for lying during the investigation,

25      individuals who admitted it quite early, pled guilty, and lied
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 77 of 91       77


 1      about a narrowly circumscribed set of facts, received those

 2      sentences because, as the defense put it, quote, Courts

 3      recognize that these prosecutions bear little or no relation to

 4      the special counsel's core mandate of the investigation

 5      allegations that the Trump campaign colluded with the Russian

 6      government to influence the 2016 election, close quote.           It's

 7      hard to understand why an attorney would write that.

 8                 That sentence, like the others, has no citation

 9      following it because not one of the judges involved stated at

10      the time they imposed sentence that they considered that to be

11      a factor in their sentencing decisions.         The no-collusion

12      mantra is simply a non sequitur that doesn't bear on the

13      question of the appropriate sentence.        And it's not clear

14      whether it's even accurate, since the investigation is as yet

15      unfinished and no report has been issued.         It's also not

16      particularly persuasive to argue that an investigation hasn't

17      found anything when you lied to the investigators.

18                 It is true to say this much:        This defendant has not

19      been charged with any offense related to the election and he is

20      not being sentenced for any offense related to the election.

21      And, therefore, defendant's argument about the Russian

22      investigation is not going to affect my sentence, except in one

23      respect:   The defendant's insistence that none of this should

24      be happening to him, that the government had no right to

25      investigate him or charge him, and that the prosecution is
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 78 of 91     78


 1      misguided and excessive and invalid, after this Court and the

 2      Court in the Eastern District of Virginia both found that he

 3      fell squarely within the special counsel's mandate, is just one

 4      more thing that's inconsistent with the notion of any genuine

 5      acceptance of responsibility.

 6                 The sentencing statute tells me that the Court is

 7      required to impose a sentence that's sufficient but not greater

 8      than necessary to accomplish the purposes set out in the

 9      statute.   And it lists a number of purposes.        I have to reflect

10      the seriousness of the offense, to promote respect for the law,

11      to provide just punishment for the offense.         I have to afford

12      adequate deterrence to criminal conduct by this defendant and

13      other people.    I'm supposed to protect the public from further

14      crimes by this defendant, and provide the defendant with

15      education or vocational training or medical care or other

16      correctional treatment in the most effective means possible.

17                 I'm not sure we've fully reflected the seriousness of

18      the offense, imposed punishment for all the wrongdoing

19      involved, and we still have a way to go to see something that

20      looks like respect for the law.

21                 With respect to protecting the public from the

22      defendant and the government argument that I need to be

23      concerned about deterring him and recidivism, I agree with the

24      defense that that goes a bit too far.        The defendant's

25      reputation and his business and financial wherewithal are in
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 79 of 91          79


 1      tatters.   It's not through anyone's fault but his own.          But

 2      here, his age and the forfeiture and the punishment that have

 3      been exacted combine to make future illegalities seem

 4      relatively unlikely.

 5                 With respect to just punishment, the defense has

 6      urged me to conclude that he's been punished enough.            And it is

 7      true that he's been confined since June of 2018.          And he

 8      definitely should, and the Eastern District of Virginia

 9      sentence has already ensured that he will receive credit for

10      the time he's already served.       But the other recurring theme

11      about his punishment, the solitary confinement, requires

12      context and clarification because it's not the first time that

13      that note has been struck in this case.

14                 He is at the Alexandria Detention Center now, but how

15      did he get there?     This Court revoked his bond in June based on

16      a finding that there was probable cause to believe that while

17      he was on court supervision he attempted to obstruct justice

18      and interfere with witnesses.       The D.C. Circuit upheld that

19      finding.   And he's since specifically admitted to doing that

20      under oath when he pled guilty.       He was not locked up for

21      violating the media contact order.        He was unquestionably

22      lawfully detained.     And then a U.S. marshal, and not the Court,

23      made the decision about where he should be placed.

24                 He was awaiting trial in the Eastern District of

25      Virginia at that time.      The marshal there selected Northern
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 80 of 91      80


 1      Neck Regional Jail.     That would have been one of the options

 2      for our marshal also.      The other would have been D.C. jail.

 3                   Northern Neck, in my view, presented real concerns

 4      about the ability to confer with counsel and get ready for what

 5      were then two upcoming trials.       But before anybody presented

 6      that issue to me for action, the defendant presented it to the

 7      Court in the Eastern District of Virginia in early July.         He

 8      complained that given the distance from the District,

 9      restrictions on electronic and phone communications, there was

10      a severe impact on his ability to prepare for trial and review

11      documents.

12                   He also attached a brief in which he told the D.C.

13      Circuit, when he challenged my order, that he was in solitary

14      confinement, locked in his cell 23 hours a day.          The Court in

15      the Eastern District of Virginia made the decision to promptly

16      alleviate those concerns by ordering -- not just

17      recommending -- that he be housed in the Alexandria jail.

18                   Defendant realized that the tactic had backfired

19      immediately and turned around the same day and said never mind,

20      we respectfully ask the Court to permit me to remain at the

21      Northern Neck Regional Jail.       It became clear why, when the

22      government filed its pleading that said, yes, he was housed by

23      himself, but he was housed in a private, self-contained living

24      unit in Northern Neck that included its own bathroom, shower,

25      phone, laptop, and access to a separate work room for review of
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 81 of 91        81


 1      material.   And the defense, in its reply, conceded that the

 2      government had not misrepresented the conditions, other than

 3      disputing whether he was able to send email.

 4                  I'm not going to split hairs over whether the word

 5      "solitary" was technically accurate because he had a room of

 6      his own.    But the facts about what the true nature of the

 7      detention was are not in dispute.        And it was this

 8      disingenuousness on the part of the defense and the attempt to

 9      garner public sympathy by repeating the term over and over

10      again that played a key role in how he got to Alexandria.            And

11      I think it's more spin and more lack of candor that has

12      characterized the relationship with the Court since day one.

13                  Once he got to Alexandria there have been no

14      complaints lodged with me regarding his confinement or his

15      access to or the quality of his medical care.          No official

16      information had been provided to me by the defendant concerning

17      his classification, but he noted frequently in his submission

18      that he was in solitary confinement, solitary confinement.           So

19      I asked the presentence report writer to find out what the

20      situation was so I would have a complete and fair understanding

21      of it.   And at bottom, the defendant was not in the SHU.

22                  I understand now that he is in protective

23      confinement.    It is true that his cell is not shared, it has a

24      single bunk, it has a window, radio, newspapers, and view of

25      the television.     It is true that he's released for only a few
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 82 of 91       82


 1      of his waking hours every day out of that confinement to walk

 2      around and be with other people.       But the reason he's not being

 3      released to mingle with the other 50 people in the general

 4      population of a general local pretrial detention facility, a

 5      jail, is so that he will only be with a smaller, more

 6      restricted group of people for his own safety.          So I'm not sure

 7      what all that was about.

 8                 Mr. Manafort, I don't want to belittle or minimize

 9      the discomforts of prison for you.        It is hard on everyone;

10      young and old, rich and poor.       I also don't question the

11      representation that you've experienced flare-ups of the gout

12      that you were diagnosed as having before and that the symptoms

13      have worsened during your incarceration.         But not one doctor's

14      letter or medical record has been given to me so I don't know

15      what to make of it.     I don't know how to understand what the

16      connection might be between the confinement and the

17      exacerbation of your symptoms, but I hope that you've

18      researched the quality of care before making a recommendation

19      about where you should be designated, which I expect the

20      defense will make at some point.

21                 The other thing the sentencing statute tells me I'm

22      supposed to do is I'm supposed to avoid unwarranted sentencing

23      disparities among defendants with similar records who have been

24      found guilty of similar conduct.       With respect to sentencing

25      disparities, the defense points primarily to other regulatory
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 83 of 91     83


 1      cases.   But those involve, ordinarily, just a plain failure to

 2      register, or a plain failure to reveal a foreign bank account.

 3      They're not analogous.      They don't involve, as here, a failure

 4      to register -- to hide the existence of -- multiple foreign

 5      bank accounts for the purpose of laundering millions of

 6      dollars, shielding millions of dollars from the IRS.

 7                   But I do agree with the defendant that a guideline of

 8      19 to 24 years, which -- I'm sorry, I do agree with the

 9      defendant that the recommended guideline range of 19 to 24

10      years that he was facing in Virginia and he would have faced

11      here if the sentence hadn't been capped at five years on each

12      count overstates the seriousness of this offense.

13                   The U.S. sentencing guidelines go up dramatically

14      with the amount of money involved.        I don't have to vary from

15      the guidelines here because the guidelines exceed the maximum

16      that I can impose anyway.      But there is authority in Kimbrough

17      versus United States, 522 U.S. 85, and other cases that would

18      even permit me to depart based on a policy disagreement with

19      the Commission alone.

20                   It's also true that the tax counts and the foreign

21      bank account report aspects of this case have already been

22      sentenced.    And I can't and won't sentence him twice for that.

23                   So what sentence did he receive there for conduct

24      that is also embraced in the charges here?         Counts 1 through 5

25      in the Eastern District of Virginia, filing false tax returns
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 84 of 91        84


 1      in connection with money earned for his work as an agent for

 2      the Ukraine, he was sentenced to 24 months each.

 3                   Count 12, failure to file foreign bank account report

 4      in connection with money earned for his work as an agent in

 5      Ukraine, he was sentenced to 30 months.         So that's up to 30

 6      months' worth of his sentence has been based on overlapping

 7      conduct.

 8                   Counts 25 and 27 were the bank fraud convictions,

 9      involving loans from banks that are not relevant conduct to the

10      offense of conviction here.       That was where he got the 47

11      months, and then the Court ran them all concurrent to one

12      another for 47 months.

13                   Since the bank fraud, even if it is mentioned in the

14      pleadings in this case, is not an overlapping count, I do not

15      need to make my sentence concurrent to the entire 47 months

16      sentence from Virginia.      But I believe I am bound to do so with

17      30 months.

18                   Pursuant 5G1.3(b), I find that any sentence I impose

19      for Count 1 must be concurrent with 30 months of the Virginia

20      sentence because that's the extent of the overlap.

21                   So what's left to me?    I've got the regulatory FARA

22      piece of Count 1 and the money laundering.         And I don't believe

23      that's covered by the Eastern District sentence and I think it

24      has to be addressed.     As I noted earlier, it's not a mere

25      oversight, it's not a missing piece of paper.          To the extent it
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 85 of 91      85


 1      could or should have been treated as a mere administrative

 2      matter, I think the defendant forfeited being able to rely on

 3      that sort of discretion on the part of law enforcement by

 4      having his lawyer lie to the Department of Justice twice on his

 5      behalf.

 6                   I do note that the Eastern District of Virginia found

 7      30 months to be an appropriate sentence for the other single

 8      regulatory disclosure violation.       And here, it wasn't just a

 9      single failure to register; the defendant prevailed upon others

10      in the scheme not to register either, and he admitted under

11      oath at the plea that he caused them not to register.

12                   Plus, we have the money laundering, which is a

13      separate offense, which hasn't been covered yet.          And there's

14      Count 2, obstruction of justice, which hasn't received any

15      consideration yet at all.

16                   It is an entirely separate offense.       It's an attempt

17      to undermine the integrity of these proceedings and it warrants

18      a separate consecutive sentence.       That being said, I do have to

19      think about what sentence would be appropriate in a situation

20      where, yes, there was a corrupt attempt to persuade, but there

21      were no threats, there were no payments, there was no harm to

22      witnesses.

23                   The effort was largely nipped in the bud by the

24      witnesses themselves, who recognized the outreach for exactly

25      what it was, and it ended there.       So there is some time due for
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 86 of 91       86


 1      that offense, but I believe the full five years on that count,

 2      which doesn't include any other conduct, would be greater than

 3      necessary to serve the purposes of a criminal sentence.

 4                 Finally, I'm supposed to determine whether

 5      restitution is warranted in this case.         There is a restitution

 6      order in this case already imposed by the Eastern District of

 7      Virginia for $6,164,032, which represents the missing tax

 8      revenue.

 9                 Do I need to impose that restitution order again in

10      this case, or should I simply say that paying it is a condition

11      of his supervised release?       Does the government think I need a

12      separate order, in this case, of restitution?

13                 MR. WEISSMANN:     Your Honor, we would ask for a

14      separate order, but we would propose that the Court indicate

15      that, of course, it only needs to be paid once.          In other

16      words, once the victim, in this case the IRS, is paid the full

17      amount, if it's over, it's double counting.

18                 THE COURT:    Okay.    All right.    For all of the reasons

19      that I've just set out, in an exercise of my discretion, after

20      consideration of all the statutory factors, I find that the

21      following sentence is to be imposed:

22                 It is the judgment of the Court that you, Paul

23      Manafort, are hereby committed to the custody of the Bureau of

24      Prisons for a term of 60 months on Count 1.         This sentence is

25      to run concurrent to 30 months of the sentence previously
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 87 of 91     87


 1      imposed by the United States District Court for the Eastern

 2      District of Virginia, which has already accounted for the

 3      credit you are due for the time served.

 4                 It is further ordered that you are committed to the

 5      custody of the Bureau of Prisons for a term of 13 months on

 6      Count 2, to be served consecutively to the sentence on Count 1

 7      and the sentence imposed by the Eastern District of Virginia.

 8                 Mr. Downing, are you asking that I make a specific

 9      recommendation as to where he be designated?

10                 MR. DOWNING:     Yes, Your Honor.     We made the request

11      in EDVA also, which was granted, to the federal prison camp in

12      Cumberland, Maryland.

13                 THE COURT:    All right.     I will recommend in my order

14      that the Bureau of Prisons designate him to serve his sentence,

15      consistent with the recommendation of the Eastern District of

16      Virginia, at the federal prison camp in Cumberland.

17                 You are further sentenced to serve a 36-month term of

18      supervised release on both counts, to run concurrently to each

19      other and concurrently to the term of supervised release

20      imposed in the Virginia case.

21                 You are further ordered to pay restitution to the

22      Internal Revenue Service of the United States in the amount of

23      $6,164,032, but that amount only needs to be paid once to

24      satisfy the two restitution orders.

25                 I'm going to decline to impose a fine, given the
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 88 of 91       88


 1      significant sums in the order of forfeiture and the order of

 2      restitution.    You are, however, required to pay a $200 special

 3      assessment to the court.      It's immediately payable to the Clerk

 4      of the Court for the U.S. District Court for the District of

 5      Columbia.   While you are incarcerated you can make payments on

 6      the special assessment through your participation in the Bureau

 7      of Prisons' Inmate Financial Responsibility Program.

 8                  Within 72 hours of your release from custody you

 9      shall report in person to the probation office in the district

10      to which you are released.      While on supervision you shall not

11      possess a firearm or other dangerous weapon.         You shall not use

12      or possess an illegal controlled substance, and you shall not

13      commit another federal, state, or local crime.

14                  You shall also abide by the general conditions of

15      supervision adopted by the U.S. probation office, as well as

16      the following special conditions:        Pursuant to 42 U.S. Code

17      §14135a, as for all felony offenses, you must submit to the

18      collection and use of DNA identification information while

19      incarcerated or at the direction of the U.S. probation office.

20                  You shall participate in a mental health assessment

21      and, if recommended, a treatment program, which may include

22      outpatient counseling as approved and directed by the probation

23      office.

24                  It will be a condition of your supervised release

25      that you pay the restitution order in full, once, until the
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 89 of 91        89


 1      $6 million sum has been satisfied.

 2                 You shall provide the probation office with your

 3      income tax returns, authorization for release of credit

 4      information, and information about any business or finances in

 5      which you have a control or interest until all the restitution

 6      has been satisfied.

 7                 Mr. Manafort, you have a right to appeal the sentence

 8      imposed by this Court if the period of imprisonment is longer

 9      than the statutory maximum or the sentence departed upward from

10      the applicable sentencing guideline range.         If you choose to

11      appeal, you must file any appeal within 14 days after the Court

12      enters judgment.     If you're unable to afford the cost of

13      appeal, you may request permission from the Court to file an

14      appeal without cost to you.

15                 As I understand, I believe at this point the

16      government needs to make a motion to dismiss the indictment.

17                 MR. WEISSMANN:     Yes.   There are three underlying

18      indictments and we would move it dismiss, without prejudice,

19      the counts.    I can name all the counts, if you want.          But it's

20      all of the underlying counts in the three indictments.

21                 THE COURT:    All right.     The motion will be granted.

22                 So anything further I need to take up on behalf of

23      the United States at this time?

24                 The order of forfeiture has been signed.

25                 MR. WEISSMANN:     And that is part of the sentence,
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 90 of 91          90


 1      Your Honor?

 2                   THE COURT:   Yes.       It is now.    It will be incorporated

 3      in the judgment and commitment order as part of the sentence in

 4      this case.

 5                   MR. WEISSMANN:   Thank you, Your Honor.

 6                   THE COURT:   All right.          Is there anything further I

 7      need to take up right now on behalf of the defense?

 8                   MR. WESTLING:    No, Your Honor.

 9                   THE COURT:   All right.          Thank you.

10                                       *    *   *

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00201-ABJ Document 554 Filed 03/20/19 Page 91 of 91   91


 1

 2                   CERTIFICATE OF OFFICIAL COURT REPORTER

 3

 4

 5                I, JANICE DICKMAN, do hereby certify that the above

 6      and foregoing constitutes a true and accurate transcript of my

 7      stenograph notes and is a full, true and complete transcript of

 8      the proceedings to the best of my ability.

 9                            Dated this 13th day of March 2019.

10

11

12                                  /s/________________________

13                                  Janice E. Dickman, CRR, RMR, CRC
                                    Official Court Reporter
14                                  Room 6523
                                    333 Constitution Avenue NW
15                                  Washington, D.C. 20001

16

17

18

19

20

21

22

23

24

25
